Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

September 25, 2012

 

among

 

DR PEPPER SNAPPLE GROUP, INC.,
as Borrower

 

THE LENDERS AND ISSUING BANKS PARTY HERETO

 

and

 

JPMORGAN CHASE BANK, N.A.
as Administrative Agent

 

BANK OF AMERICA, N.A.
and
DEUTSCHE BANK SECURITIES INC.
as Syndication Agents

 

BRANCH BANKING AND TRUST COMPANY,
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

HSBC BANK USA, N.A.,

MORGAN STANLEY SENIOR FUNDING, INC.,

UBS SECURITIES LLC
and
U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents

 

J.P. MORGAN SECURITIES LLC,
MERRILL LYNCH , PIERCE, FENNER & SMITH
INCORPORATED
and
DEUTSCHE BANK SECURITIES INC.
as Joint Lead Arrangers and Joint Bookrunners

 

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE I Definitions

 

1

SECTION 1.01

Defined Terms

1

SECTION 1.02

Classification of Loans and Borrowings

18

SECTION 1.03

Terms Generally

18

SECTION 1.04

Accounting Terms; GAAP

18

ARTICLE II The Credits

 

19

SECTION 2.01

Commitments; Revolving Loans

19

SECTION 2.02

Loans and Borrowings

19

SECTION 2.03

Requests for Borrowings

19

SECTION 2.04

Swingline Loans

20

SECTION 2.05

Letters of Credit

21

SECTION 2.06

Funding of Borrowings

25

SECTION 2.07

Interest Elections

26

SECTION 2.08

Termination and Reduction of Commitments

27

SECTION 2.09

Repayment of Loans; Evidence of Debt

27

SECTION 2.10

Prepayment of Loans

28

SECTION 2.11

Fees

28

SECTION 2.12

Interest

29

SECTION 2.13

Alternate Rate of Interest

30

SECTION 2.14

Increased Costs

30

SECTION 2.15

Break Funding Payments

31

SECTION 2.16

Taxes

32

SECTION 2.17

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

35

SECTION 2.18

Mitigation Obligations; Replacement of Lenders

37

SECTION 2.19

Defaulting Lenders

37

SECTION 2.20

Increase of Commitments

39

SECTION 2.21

Extension of Maturity Date

40

ARTICLE III Representations and Warranties

41

SECTION 3.01

Organization; Powers

41

SECTION 3.02

Authorization; Enforceability

42

SECTION 3.03

Governmental Approvals; No Conflicts

42

SECTION 3.04

Financial Condition; No Material Adverse Change

42

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 3.05

Properties

42

SECTION 3.06

Litigation and Environmental Matters

43

SECTION 3.07

Compliance with Laws

43

SECTION 3.08

Investment Company Status

43

SECTION 3.09

Taxes

43

SECTION 3.10

ERISA

43

SECTION 3.11

Disclosure

43

SECTION 3.12

Margin Regulations

44

SECTION 3.13

Labor Matters

44

ARTICLE IV Conditions

44

SECTION 4.01

Closing Date

44

SECTION 4.02

Conditions to Each Credit Event

45

ARTICLE V Affirmative Covenants

46

SECTION 5.01

Financial Statements; Ratings Change and Other Information

46

SECTION 5.02

Notices of Material Events

47

SECTION 5.03

Existence; Conduct of Business

47

SECTION 5.04

Payment of Obligations

47

SECTION 5.05

Maintenance of Properties; Insurance

48

SECTION 5.06

Books and Records; Inspection Rights

48

SECTION 5.07

Compliance with Laws

48

SECTION 5.08

Use of Proceeds

48

SECTION 5.09

Additional Guarantors

48

SECTION 5.10

Ratings

49

ARTICLE VI Negative Covenants

49

SECTION 6.01

Liens

49

SECTION 6.02

Fundamental Changes

49

SECTION 6.03

[RESERVED]

50

SECTION 6.04

Financial Covenant; Leverage

50

SECTION 6.05

Transactions with Affiliates

50

SECTION 6.06

Restrictive Agreements

50

SECTION 6.07

Subsidiary Indebtedness

51

ARTICLE VII Events of Default

51

ARTICLE VIII The Administrative Agent; the Agents

53

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

SECTION 8.01

The Administrative Agent; the Agents

53

ARTICLE IX Miscellaneous

55

SECTION 9.01

Notices

55

SECTION 9.02

Waivers; Amendments

56

SECTION 9.03

Expenses; Indemnity; Damage Waiver

57

SECTION 9.04

Successors and Assigns

58

SECTION 9.05

Survival

62

SECTION 9.06

Counterparts; Integration; Effectiveness

62

SECTION 9.07

Severability

62

SECTION 9.08

Right of Setoff

62

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

63

SECTION 9.10

WAIVER OF JURY TRIAL

63

SECTION 9.11

Headings

63

SECTION 9.12

Confidentiality

63

SECTION 9.13

Interest Rate Limitation

65

SECTION 9.14

Patriot Act

65

SECTION 9.15

No Advisory or Fiduciary Responsibility

65

SECTION 9.16

Release of Guarantors

65

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES:

 

 

 

 

 

Schedule 2.01

 

Commitments

Schedule 2.05

 

Existing Letters of Credit

Schedule 3.01(b)

 

Material Subsidiaries

Schedule 6.01

 

Existing Liens

Schedule 6.06

 

Existing Restrictions

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Form of Assignment and Assumption

Exhibit B-1

 

Form of Opinion of Baker Botts L.L.P.

Exhibit B-2

 

Form of Opinion of the General Counsel of the Borrower

Exhibit C

 

Form of Guaranty

Exhibit D

 

Form of New Lender Supplement

Exhibit E-1

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit E-2

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-3

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Exhibit E-4

 

Form of U.S. Tax Compliance Certificate

 

 

(Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of September 25, 2012 (as amended, restated,
increased, extended, supplemented or otherwise modified from time to time, this
“Agreement”), among DR PEPPER SNAPPLE GROUP, INC., as Borrower, the LENDERS and
ISSUING BANKS from time to time party hereto, JPMORGAN CHASE BANK, N.A., as
Administrative Agent, BANK OF AMERICA, N.A. and DEUTSCHE BANK SECURITIES INC.,
as Syndication Agents, and BRANCH BANKING AND TRUST COMPANY, CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, HSBC BANK USA, N.A., MORGAN STANLEY SENIOR FUNDING, INC.,
UBS SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION, as Co-Documentation
Agents.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01                                            Defined Terms.  As used
in this Agreement, the following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder, and any successor appointed
pursuant to Section 8.01(f).

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agents” means, collectively, the Administrative Agent, Syndication Agents and
Co-Documentation Agents.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or otherwise on the Reuters screen) (or on
any successor or substitute page of such service, or any successor to or
substitute for such service providing rate quotations comparable to those
currently provided on such page of such service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London

 

--------------------------------------------------------------------------------


 

interbank market) at approximately 11:00 a.m., London time on such day. Any
change in the Alternate Base Rate due to a change in the Prime Rate, the Federal
Funds Effective Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate, respectively.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Commitments represented by such Lender’s Commitment; provided that in the
case of Section 2.19 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Commitments (disregarding any
Defaulting Lender’s Commitment) represented by such Lender’s Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.

 

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the facility fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Facility Fee Rate”, as the case may be, based
upon the ratings by S&P and Moody’s, respectively, applicable on such date to
the Index Debt:

 

Index Debt Ratings:

 

ABR
Spread

 

Eurodollar
Spread

 

Facility Fee Rate

 

Category 1

 

 

 

 

 

 

 

Index Debt ratings of at least A by S&P and/or A2 by Moody’s

 

0.000

%

0.795

%

0.080

%

Category 2

 

 

 

 

 

 

 

Index Debt ratings less than Category 1, but at least A- by S&P and/or A3 by
Moody’s

 

0.000

%

0.900

%

0.100

%

Category 3

 

 

 

 

 

 

 

Index Debt ratings less than Category 2, but at least BBB+ by S&P and/or Baa1 by
Moody’s

 

0.000

%

1.000

%

0.125

%

Category 4

 

 

 

 

 

 

 

Index Debt ratings less than Category 3, but at least BBB by S&P and/or Baa2 by
Moody’s

 

0.100

%

1.100

%

0.150

%

Category 5

 

 

 

 

 

 

 

Index Debt ratings less than Category 4

 

0.300

%

1.300

%

0.200

%

 

For purposes of the foregoing, (i) if either Moody’s or S&P shall not have in
effect a rating for the Index Debt (other than by reason of the circumstances
referred to in the last sentence of this definition), then such rating agency
shall be deemed to have established a rating in Category 5; (ii) if the ratings
established or deemed to have been established by Moody’s and S&P for the Index
Debt shall fall within different Categories, the Applicable Rate shall be based
on the higher of the two ratings unless one of the two ratings is two or more
Categories lower than the other, in which case the Applicable Rate shall be

 

2

--------------------------------------------------------------------------------


 

determined by reference to the Category next below that of the higher of the two
ratings; and (iii) if the ratings established or deemed to have been established
by Moody’s and S&P for the Index Debt shall be changed (other than as a result
of a change in the rating system of Moody’s or S&P), such change shall be
effective as of the date on which it is first announced by the applicable rating
agency, irrespective of when notice of such change shall have been furnished by
the Borrower to the Administrative Agent and the Lenders pursuant to
Section 5.01 or otherwise.  Each change in the Applicable Rate shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.  If
the rating system of Moody’s or S&P shall change, or if either such rating
agency shall cease to be in the business of rating corporate debt obligations,
the Borrower and the Lenders shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the Applicable Rate shall be determined by reference to the rating
most recently in effect prior to such change or cessation.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b)(ii).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

 

“Availability Period” means the period from and including the Closing Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments in full.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).

 

“Bookrunners” means, collectively, J.P. Morgan Securities LLC, Merrill Lynch,
Pierce Fenner & Smith Incorporated and Deutsche Bank Securities Inc., in their
capacities as arrangers and bookrunners.

 

“Borrower” means Dr Pepper Snapple Group, Inc., a Delaware corporation.

 

“Borrowing” means an advance of (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) a Swingline Loan, as
applicable.

 

3

--------------------------------------------------------------------------------


 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof), of Stock representing more than 35% of the aggregate ordinary
voting power represented by the issued and outstanding Stock of the Borrower or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Borrower by Persons who were neither (i) nominated by the
board of directors of the Borrower nor (ii) appointed by directors so nominated.

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, (a) the adoption of any law, rule, regulation or treaty by any
Governmental Authority, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or Issuing Bank (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary (x) all requests, rules, guidelines or directives issued
under, or in connection with, the Dodd-Frank Wall Street Reform and Consumer
Protection Act and (y) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

 

“Closing Date” has the meaning assigned to such term in Section 4.01.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Co-Documentation Agents” means Branch Banking and Trust Company, Credit Suisse
AG, Cayman Islands Branch, HSBC Bank USA, N.A., Morgan Stanley Senior
Funding, Inc., UBS Securities LLC and U.S. Bank National Association.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
LC Disbursements, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption

 

4

--------------------------------------------------------------------------------


 

“Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto or established in accordance with
Section 2.20, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.  The aggregate amount of the Commitments as of
the Closing Date is $500,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.20(a).

 

“Consolidated” means, with respect to any Person, the consolidation of accounts
of such Person and its subsidiaries in accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to any Person, for any period,
Consolidated Net Income of such Person for such period plus (A) without
duplication and to the extent deducted in determining such Consolidated Net
Income, the sum of (1) the aggregate amount of Consolidated Interest Expense for
such period, (2) the aggregate provision for federal, state, local or foreign
taxes based on income or profits or capital for such period, (3) all amounts
attributable to depreciation, amortization (including amortization of goodwill
or other intangible assets) or impairment of goodwill or other intangible assets
for such period, (4) any extraordinary or non-recurring non-cash charges for
such period (provided, however, that cash expenditures in respect of charges
added back pursuant to this clause (4) shall be deducted in determining
Consolidated EBITDA for the period during which such expenditures are made),
(5) the aggregate amount of all non-cash compensation charges incurred during
such period arising from the grant of or the issuance of Stock or Stock
Equivalents and (6) the aggregate amount of any extraordinary losses plus any
loss realized by such Person or any of its subsidiaries in connection with any
dispositions that occur during such period and minus (B) (1) without duplication
and to the extent included in determining such Consolidated Net Income, the sum
of (i) any extraordinary gains and any non-recurring non-cash gains during such
period, (ii) any credit for federal, state, local or foreign taxes based on
income or profits or capital during such period, and (iii) any other gains
realized by such Person or any of its subsidiaries in connection with any
dispositions that occur during such period.

 

“Consolidated Interest Expense” means, with respect to any Person, for any
period, the amount of interest expense reflected on the consolidated statement
of income of such Person and its subsidiaries for such period in conformity with
GAAP.

 

“Consolidated Net Income” means, with respect to any Person, for any period, the
amount of net income reflected on the consolidated statement of income of such
Person and its subsidiaries for such period in conformity with GAAP.

 

“Consolidated Net Tangible Assets” means, with respect to any Person, as of any
date of determination, the total assets less the sum of goodwill, net, and other
intangible assets, net, in each case reflected on the consolidated balance sheet
of such Person and its subsidiaries as of the end of the most recently ended
fiscal quarter of such Person for which financial statements have been delivered
to the Administrative Agent pursuant to clause (a) or (b), as applicable, of
Section 5.01, determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Total Debt” means, with respect to any Person, as of the date of
determination, the aggregate amount of Indebtedness reflected on the
consolidated balance sheet of such Person and its subsidiaries as of such date
in conformity with GAAP, plus, without duplication, synthetic leases and letters
of credit (but only to the extent drawn and not reimbursed).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

5

--------------------------------------------------------------------------------


 

“Credit Event” has the meaning assigned to such term in Section 4.02.

 

“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Swingline Loans or (iii) pay over to any Credit Party any other amount required
to be paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, any Issuing Bank, the Swingline Lender or
the Borrower, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit and Swingline Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon the receipt by the Administrative Agent, any
Issuing Bank, the Swingline Lender or the Borrower, as applicable, of such
certification in form and substance satisfactory to the requesting party and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.

 

“Disregarded Lender” has the meaning assigned to such term in Section 2.19(e).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material or, as
such relate to exposure to Hazardous Materials, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued thereuder.

 

6

--------------------------------------------------------------------------------


 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure to satisfy
statutory minimum funding standards; (c) the filing pursuant to
Section 412(d) of the Code of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
Material Subsidiary, (b) any Foreign Subsidiary, (c) any Subsidiary that is
prohibited by applicable law from guaranteeing the Obligations; provided that
“Excluded Subsidiary” shall not include any Subsidiary that guarantees, directly
or indirectly, or otherwise provides a Guarantee for, any Material Indebtedness
of the Borrower or any other Loan Party and (d) Juice Guys Care, Inc. and Dr
Pepper Employee Relief Fund, so long as each remains qualified as a
not-for-profit corporation.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient:  (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, U.S. federal withholding Taxes imposed on amounts payable to or for
the account of such Lender with respect to an applicable interest in a Loan or
Commitment or otherwise under a Loan Document pursuant to a law in effect on the
date on which (i) such Lender acquires such interest in the Loan or Commitment
or becomes a party to this Agreement (other than pursuant to an assignment
request by the Borrower under Section 2.18(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.16(a), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.16(e) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

7

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” means the Amended and Restated Credit Agreement,
dated as of April 11, 2008, among the Borrower, the lenders, issuing bank and
agents party thereto and JPMorgan Chase Bank, N.A., as administrative agent, as
heretofore amended, restated, supplemented or otherwise modified.

 

“Existing Letters of Credit” has the meaning assigned to such term in
Section 2.05(k)

 

“Existing Maturity Date” has the meaning assigned to such term in
Section 2.21(a).

 

“Extending Lender” has the meaning assigned to such term in Section 2.21(b)(ii).

 

“Extension Request” means a written request from the Borrower to the
Administrative Agent requesting an extension of the Maturity Date pursuant to
Section 2.21.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letters” means the letter agreements dated August 29, 2012, addressed to
the Borrower and accepted by the Borrower on August 29, 2012 from (i) JPMCB and
J.P. Morgan Securities LLC, (ii) Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith Incorporated and (iii) Deutsche Bank AG New York Branch
and Deutsche Bank Securities Inc.

 

“Financial Officer” means, with respect to any Person, its chief financial
officer, principal accounting officer, treasurer or controller.

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not organized under the laws
of the United States, any state thereof or the District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other payment obligation of any other
Person (the “primary obligor”) in any manner, whether directly

 

8

--------------------------------------------------------------------------------


 

or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other payment obligation or to purchase (or to
advance or supply funds for the purchase of) any security for the payment
thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness or other payment obligation
of the payment thereof, (c) to maintain working capital, equity capital or any
other financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other payment obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or payment obligation; provided,
that the term “Guarantee” shall not include endorsements for collection or
deposit in the ordinary course of business, or customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets.

 

“Guarantor” means (a) each Material Subsidiary that is party to the Guaranty on
the Closing Date, (b) each Material Subsidiary that is required to become a
party to the Guaranty pursuant to Section 5.09 and (c) any other Person that
voluntarily becomes a Guarantor, in each case, other than those Subsidiaries
released from their obligations under the Guaranty pursuant to Section 9.16 or
otherwise. For the avoidance of doubt, no Excluded Subsidiary shall be a
Guarantor unless it voluntarily becomes a Guarantor.

 

“Guaranty” means the Guaranty, executed and delivered by each Guarantor, in
substantially the form of Exhibit C, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes,
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances, materials or wastes of any nature regulated as hazardous or toxic,
or a pollutant or contaminant, pursuant to any Environmental Law.

 

“Immaterial Subsidiary” means, any Subsidiary (including any Foreign Subsidiary)
that has been designated by the Borrower as an “Immaterial Subsidiary” for
purposes of this Agreement; provided that at no time shall (A) (i) the
Consolidated Net Tangible Assets of any Immaterial Subsidiary (as determined as
of the last day of the most recently ended fiscal quarter of the Borrower for
which financial statements have been delivered pursuant to the clauses (a) or
(b), as applicable, of Section 5.01 (or prior to such delivery, as of
December 31, 2011)) equal or exceed 5% or, together with all other Immaterial
Subsidiaries and their subsidiaries, 15%, of the Consolidated Net Tangible
Assets of the Borrower at such date or (ii) the Consolidated reported revenues
of such Subsidiary for the four fiscal quarter period ending on the last day of
the most recently ended fiscal quarter of the Borrower for which financial
statements have been delivered pursuant to the clauses (a) or (b), as
applicable, of Section 5.01 (or prior to such delivery, as of December 31, 2011)
equal or exceed 5% or, together with all other Immaterial Subsidiaries and their
subsidiaries, 15%, of the Consolidated reported revenues of the Borrower for
such period, in each case determined in accordance with GAAP, or (B) any
Immaterial Subsidiary own, or be licensed to use, any Material Intellectual
Property.

 

“Increasing Lender” has the meaning assigned to such term in Section 2.20(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) accounts
payable incurred in the ordinary course of business and not overdue by more than
120 days and (ii) any earn-out obligation until

 

9

--------------------------------------------------------------------------------


 

such earn-out obligation becomes a liability on the balance sheet of such Person
in accordance with GAAP and if not paid after becoming due and payable), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances.  The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.  The
amount of Indebtedness of any Person for purposes of clause (e) above shall be
deemed to be the lesser of (i) the aggregate unpaid amount of such Indebtedness
and (ii) the fair market value of the property encumbered thereby as determined
by such Person in good faith.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement.

 

“Information Memorandum” means that certain Confidential Information Memorandum,
dated August 2012, relating to the Borrower and the Transactions, used in
connection with the syndication of the revolving credit facility evidenced by
this Agreement.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including any
Swingline Loan), the last day of each March, June, September and December, and
(b) with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of each Lender, nine or twelve months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

 

10

--------------------------------------------------------------------------------


 

“Issuing Bank” means each Lender or Affiliate of a Lender that (a) is listed on
the signature pages hereof as an “Issuing Bank” or (b) hereafter becomes an
Issuing Bank with the approval of the Administrative Agent and the Borrower and
that agrees to be bound by the terms hereof applicable to Issuing Banks pursuant
to an agreement with and in form and substance satisfactory to the
Administrative Agent and the Borrower.

 

“JPMCB” means JPMorgan Chase Bank, N.A.

 

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit issued by such Issuing Bank.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

 

“LC Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all LC Disbursements.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 2.05.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption
(including any Replacement Lender) or Section 2.20, other than any such Person
that ceases to be a party hereto pursuant to an Assignment and Assumption or
Section 2.21(c).  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the
Reuters screen) (or on any successor or substitute page of such service, or any
successor to or substitute for such service) providing rate quotations
comparable to those currently provided on such page of such service, as
determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity comparable to such Interest Period.  In the event that
such rate is not available at such time for any reason, then the “LIBO Rate”
with respect to such Eurodollar Borrowing for such Interest Period shall be the
rate at which dollar deposits with a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Promissory Note, the
Guaranty and, to the extent expressly designated as a “Loan Document” by the
Borrower and the

 

11

--------------------------------------------------------------------------------


 

Administrative Agent, each certificate, agreement or document executed by the
Borrower or any of its Subsidiaries and delivered to the Administrative Agent or
any Lender in connection with or pursuant to any of the foregoing.

 

“Loan Parties” means, as of any date, the Borrower and each Guarantor.

 

“Loans” means the Revolving Loans and the Swingline Loans.

 

“Material Adverse Change” means any material adverse change in the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
business operations, property or financial condition of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower and the
Guarantors (taken as a whole) to perform their payment obligations under this
Agreement or (c) the rights and remedies of the Lenders under this Agreement.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of the Borrower or Material Subsidiary, or payment obligations in
respect of any Swap Agreement, that is outstanding in an amount exceeding the
Minimum Threshold. For purposes of determining Material Indebtedness, the
“payment obligations” of the Borrower or such Material Subsidiary in respect of
any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that the Borrower or such Material Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Intellectual Property” means any trademarks, trade names, copyrights,
patents and other intellectual property owned or licensed by the Borrower or any
of its Subsidiaries that is material to the business of the Borrower and its
Subsidiaries.

 

“Material Subsidiary” means, at any date of determination, any Subsidiary
(including any Foreign Subsidiary) that is not an Immaterial Subsidiary.

 

“Maturity Date” means, with respect to any Lender, the later of (a) the fifth
anniversary of the Closing Date and (b) if the maturity date is extended for
such Lender pursuant to Section 2.21, such extended maturity date as determined
pursuant to such Section; provided, however, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

 

“Minimum Threshold” means $100,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate has
any obligation, contingent or otherwise.

 

“New Lender Supplement” has the meaning assigned to such term in
Section 2.20(b).

 

“Non-extending Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Obligations” means the Loans, the LC Obligations and all other amounts owing by
the Borrower to the Administrative Agent, any Lender, any Issuing Bank, any
Affiliate of any of them or any Indemnitee, of every type and description
(whether by reason of an extension of credit, opening or amendment of a letter
of credit or payment of any draft drawn thereunder, loan, guarantee,

 

12

--------------------------------------------------------------------------------


 

indemnification or otherwise), present or future, arising under this Agreement
or any other Loan Document, whether direct or indirect (including those acquired
by assignment), absolute or contingent, due or to become due, now existing or
hereafter arising and however acquired and whether or not evidenced by any note,
guarantee or other instrument or for the payment of money, including all letter
of credit and other fees, interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document, and all obligations of the Borrower under any Loan
Document to provide cash collateral for LC Obligations.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b)).

 

“Participant” has the meaning set forth in Section 9.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 9.04(c)(ii).

 

“Patriot Act” means the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.) as
amended from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)           Liens imposed by law for Taxes that are not overdue for a period
of more than thirty (30) days or that are being contested in compliance with
Section 5.04;

 

(b)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
and other like Liens imposed by law, arising in the ordinary course of business
and securing obligations that are not overdue by more than thirty (30) days (or
if more than thirty (30) days overdue, are unfiled and no other action has been
taken to enforce such Liens) or are being contested in compliance with
Section 5.04;

 

(c)           (i) pledges and deposits made in the ordinary course of business
in compliance with workers’ compensation, unemployment insurance and other
social security laws or regulations and (ii) pledges and deposits in the
ordinary course of business securing liability for reimbursement or
indemnification obligations of (including obligations in respect of letters of
credit or bank guarantees for the benefit of) insurance carriers providing
property, casualty or liability insurance to the Borrower or any Subsidiary;

 

(d)           deposits to secure the performance of bids, trade contracts (other
than for the repayment of borrowed money), leases, statutory obligations, surety
and appeal bonds, performance

 

13

--------------------------------------------------------------------------------


 

bonds and other obligations of a like nature (including those to secure health,
safety and environmental obligations), in each case in the ordinary course of
business;

 

(e)           judgment liens in respect of judgments that do not constitute an
Event of Default under clause (k) of Article VII;

 

(f)            easements, restrictions, rights-of-way and similar encumbrances
and minor title defects on real property imposed by law or arising in the
ordinary course of business that do not secure any payment obligations and do
not, in the aggregate, materially detract from the value of the affected
property or interfere with the ordinary conduct of business of the Borrower or
any Subsidiary;

 

(g)           leases, licenses, subleases or sublicenses granted to others in
the ordinary course of business which do not (i) interfere in any material
respect with the business of the Borrower and its Subsidiaries, taken as a
whole, or (ii) secure any Indebtedness;

 

(h)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business;

 

(i)            Liens (i) of a collection bank on the items in the course of
collection, (ii) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business and (iii) in
favor of a banking or other financial institution arising as a matter of law
encumbering deposits or other funds maintained with a financial institution
(including the right of set off) and which are customary in the banking
industry;

 

(j)            any interest or title of a lessor under leases entered into by
the Borrower or any Subsidiaries in the ordinary course of business and
financing statements with respect to a lessor’s right in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a capital lease;

 

(k)           Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale of goods entered into by the
Borrower or any Subsidiaries in the ordinary course of business;

 

(l)            Liens deemed to exist in connection with Permitted Investments
and reasonable customary initial deposits and margin deposits and similar Liens
attaching to commodity trading accounts or other brokerage accounts maintained
in the ordinary course of business and not for speculative purposes;

 

(m)          Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks or other financial institutions
not given in connection with the issuance of Indebtedness, (ii) relating to
pooled deposit or sweep accounts of the Borrower or any Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower and the Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
Subsidiary in the ordinary course of business;

 

(n)           Liens solely on any cash earnest money deposits made by the
Borrower or any Subsidiaries in connection with any letter of intent or purchase
agreement;

 

(o)           ground leases in respect of real property on which facilities
owned or leased by the Borrower or any of its Subsidiaries are located;

 

14

--------------------------------------------------------------------------------


 

(p)           Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(q)           any zoning or similar law or right reserved to or vested in any
Governmental Authority to control or regulate the use of any real property that
does not materially interfere with the ordinary conduct of the business of the
Borrower or any Subsidiary; and

 

(r)            Liens on specific items of inventory or other goods and the
proceeds thereof securing such Person’s obligations in respect of documentary
letters of credit or banker’s acceptances issued or created for the account of
such Person to facilitate the purchase, shipment or storage of such inventory or
goods.

 

“Permitted Investments” means:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
SEC Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its office located at 270 Park
Avenue, New York, New York; each change in the Prime Rate shall be effective
from and including the date such change is publicly announced as being
effective.

 

“Promissory Note” has the meaning assigned to such term in Section 2.09(e).

 

15

--------------------------------------------------------------------------------


 

“Qualified CP Draw” means the borrowing of a Revolving Loan the proceeds of
which are used to repay obligations under a short-term commercial paper program
of the Borrower; provided that at the time of such borrowing, the ratings of the
Index Debt and the corporate ratings of the Borrower shall be at least BBB from
S&P and Baa2 from Moody’s, and each such ratings shall be stable and, if such
ratings are at BBB from S&P and Baa2 from Moody’s, shall not subject to
“negative watch” or “negative outlook”.

 

“Recipient” means the Administrative Agent, any Lender and any Issuing Bank.

 

“Register” has the meaning set forth in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective partners, directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

 

“Replacement Lender” has the meaning assigned to such term in Section 2.21(c).

 

“Required Lenders” means, at any time, Lenders having more than 50% in total of
the aggregate outstanding amount of the Commitments or, after the Maturity Date
(or if earlier, any other date on which the Commitments have been terminated in
full), the aggregate Revolving Credit Exposure.

 

“Response Date” has the meaning assigned to such term in Section 2.21(a).

 

“Responsible Officer” means, with respect to any Person, its president,
Financial Officer or other executive officer.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.

 

“Revolving Loan” means a Loan made pursuant to Section 2.01.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a Division of The
McGraw-Hill Companies, Inc. (or any successor thereto)

 

“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

16

--------------------------------------------------------------------------------


 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity of which securities or other ownership interests representing
more than 50% of the equity or more than 50% of the ordinary voting power or, in
the case of a partnership, more than 50% of the general partnership interests
are, as of such date, owned, controlled or held.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time.  The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.

 

“Swingline Lender” means JPMCB, in its capacity as lender of Swingline Loans
hereunder, and its successors and permitted assigns in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means each of Bank of America, N.A. and Deutsche Bank
Securities Inc.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
assessments, fees or similar charges imposed (including by deduction or
withholding, including backup withholding) by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unreimbursed Amount” has the meaning assigned to such term in Section 2.05(e).

 

17

--------------------------------------------------------------------------------


 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(e)(ii)(B)(iii).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

SECTION 1.02               Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03               Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04               Accounting Terms; GAAP.  (a) Except as otherwise
expressly provided herein, all terms of an accounting or financial nature shall
be construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

 

(b)           In calculating the ratio set forth in Section 6.04, pro forma
effect shall be given to any acquisitions or dispositions of all or
substantially all the Stock or assets of any Subsidiary or any division or line
of business of the Borrower or any Subsidiary that occur during the applicable
reference period, or thereafter and on or prior to the reporting date with
respect thereto, as if they had occurred on the first day of the applicable
reference period or as of the last day of the applicable quarter, as the case
may be.

 

18

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01               Commitments; Revolving Loans.  Subject to the terms
and conditions set forth herein, each Lender agrees to make Revolving Loans to
the Borrower from time to time during the Availability Period in an aggregate
principal amount that will not result in such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment.  Within the foregoing limits and subject to
the terms and conditions set forth herein, the Borrower may borrow, prepay and
reborrow Revolving Loans.

 

SECTION 2.02               Loans and Borrowings.  (a)  Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans made by the Lenders
ratably in accordance with their respective Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

 

(b)           Subject to Section 2.13 and Section 2.07(e), each Borrowing shall
be ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that each Swingline Loan shall be an ABR Loan.  Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement (it being understood that
any such Affiliate that makes a Loan shall be entitled to the benefits of
Sections 2.14, 2.15 and 2.16 to the same extent as if it were a Lender and had
acquired its interest in such Loan from such Lender by assignment pursuant to
Section 9.04(b)); provided further that, as a result of the exercise of such
option, such Lender, or such foreign branch or Affiliate of such Lender shall
not be entitled to receive any greater payment under Section 2.14 or 2.16 than
such Lender is entitled to prior to exercising such option; and provided further
that each such foreign branch or Affiliate agrees to comply with the
requirements of Section 2.16 and be subject to the provisions of Section 2.18 as
though it were a Lender.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $10,000,000.  At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $10,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.05(e). 
Each Swingline Loan shall be in an amount that is an integral multiple of
$100,000 and not less than $500,000.  Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fifteen (15) Eurodollar Revolving Borrowings.

 

(d)           Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

 

SECTION 2.03               Requests for Borrowings.  To request a Borrowing, the
Borrower shall notify the Administrative Agent of such request by telephone or,
subject to Section 9.01(b), facsimile or electronic mail (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, the same
Business Day as the

 

19

--------------------------------------------------------------------------------


 

proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery or,
subject to Section 9.01(b), facsimile or electronic mail to the Administrative
Agent of a written Borrowing Request in a form approved by the Administrative
Agent and signed by the Borrower.  Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing.  If no Interest Period
is specified with respect to any requested Eurodollar Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration.  Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

 

SECTION 2.04               Swingline Loans.  (a)  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees to make Swingline Loans
to the Borrower from time to time during the Availability Period, in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans exceeding
$50,000,000 or (ii) the sum of the total Revolving Credit Exposures exceeding
the Commitments then in effect; provided that the Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan. 
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Swingline Loans.

 

(b)           To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone or, subject to
Section 9.01(b), facsimile or electronic mail (and, in the case of telephonic
notice, promptly confirmed by hand delivery or, subject to Section 9.01(b),
facsimile or electronic mail), not later than 2:00 p.m., New York City time, on
the day of a proposed Swingline Loan.  Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan.  The Administrative Agent will promptly advise the
Swingline Lender of any such notice received from the Borrower.  The Swingline
Lender shall make each Swingline Loan available to the Borrower by means of a
credit to the general deposit account of the Borrower with the Swingline Lender
(or, in the case of a Swingline Loan made to finance the reimbursement of an LC
Disbursement as provided in Section 2.05(e), by remittance to the applicable
Issuing Bank) by 3:00 p.m., New York City time, on the requested date of such
Swingline Loan.

 

20

--------------------------------------------------------------------------------


 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Lenders to acquire participations on such Business Day
in all or a portion of the Swingline Loans outstanding.  Such notice shall
specify the aggregate amount of Swingline Loans in which the Lenders will
participate.  Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan or Loans.  Each Lender hereby
absolutely and unconditionally agrees, upon receipt of such notice as provided
above, to pay to the Administrative Agent, for the account of the Swingline
Lender, such Lender’s Applicable Percentage of such Swingline Loan or Loans. 
Each Lender acknowledges and agrees that its obligation to acquire
participations in Swingline Loans pursuant to this paragraph is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.  Each Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the Swingline Lender the amounts so received by it from the
Lenders.  The Administrative Agent shall notify the Borrower of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender.  Any amounts received by
the Swingline Lender from the Borrower (or other party on behalf of the
Borrower) in respect of a Swingline Loan after receipt by the Swingline Lender
of the proceeds of a sale of participations therein shall be promptly remitted
to the Administrative Agent; any such amounts received by the Administrative
Agent shall be promptly remitted by the Administrative Agent to the Lenders that
shall have made their payments pursuant to this paragraph and to the Swingline
Lender, as their interests may appear; provided that any such payment so
remitted shall be repaid to the Swingline Lender or to the Administrative Agent,
as applicable, if and to the extent such payment is required to be refunded to
the Borrower for any reason.  The purchase of participations in a Swingline Loan
pursuant to this paragraph shall not relieve the Borrower of any default in the
payment thereof.

 

SECTION 2.05               Letters of Credit.  (a)  General.  Subject to the
terms and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit by any Issuing Bank for its own account for the support of its
or its Affiliates’ obligations, in a form reasonably acceptable to the
Administrative Agent and such Issuing Bank, at any time and from time to time
during the Availability Period.  In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by the Borrower to,
or entered into by the Borrower with, any Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.  For the
avoidance of doubt, the Borrower shall be obligated to reimburse the applicable
Issuing Bank in accordance with Section 2.05(e) for any and all drawings under
any Letter of Credit issued by such Issuing Bank in support of obligations of
the Borrower’s Affiliates.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions.  To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
deliver by hand delivery or facsimile (or by electronic mail if arrangements for
doing so have been approved by the applicable Issuing Bank) to the applicable
Issuing Bank and the Administrative Agent (reasonably in advance of the
requested date of issuance, amendment, renewal or extension) a notice requesting
the issuance of a Letter of Credit, or identifying the Letter of Credit to be
amended, renewed or extended, and specifying the date of issuance, amendment,
renewal or extension (which shall be a Business Day), the date on which such
Letter of Credit is to expire or whether such Letter of Credit shall be an
auto-renewing Letter of Credit (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and

 

21

--------------------------------------------------------------------------------


 

such other information as shall be necessary to prepare, amend, renew or extend
such Letter of Credit.  If requested by the applicable Issuing Bank, the
Borrower also shall submit a letter of credit application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) the LC Exposure shall not exceed $75,000,000
and (ii) the sum of the total Revolving Credit Exposures shall not exceed the
total Commitments.

 

(c)           Expiration Date.  Each Letter of Credit shall expire (or, in the
case of any auto-renewing Letter of Credit, be subject to termination in
accordance with this Section) at or prior to the close of business on the
earlier of (i) the date that is one year after the date of the issuance of such
Letter of Credit (or, in the case of any renewal or extension thereof, one year
after such renewal or extension), unless a longer term is consented to by the
applicable Issuing Bank, and (ii) the date that is three Business Days prior to
the Maturity Date, unless such Letter of Credit shall have been cash
collateralized or such other arrangements, in each case reasonably satisfactory
to the applicable Issuing Bank, shall have been made (it being understood that,
except in respect of drawing requests and draws made prior to the Maturity Date,
each Lender’s participation in such Letter of Credit shall revert to such
Issuing Bank on the Maturity Date, and no Lender (other than the applicable
Issuing Bank) shall be entitled to any Letter of Credit fees pursuant to
Section 2.11(b) on and after the Maturity Date, except to the extent such fees
have been accrued on account of such Lender in accordance with such Section and
remain unpaid). Notwithstanding clause (i) of the preceding sentence, but
subject to clause (ii) thereof, if the Borrower so requests, a Letter of Credit
may provide for automatic renewals for additional periods of up to one year;
provided, however, that the applicable Issuing Bank shall have the right to
prevent any such renewal from occurring by giving notice to the beneficiary not
later than a day reasonably satisfactory to the Administrative Agent in advance
of the next effective date for such auto-renewal (and, in any case, such Issuing
Bank shall give notice of non-renewal to the beneficiary if so directed by the
Borrower).

 

(d)           Participations.  By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank issuing such Letter of Credit or
the Lenders, such Issuing Bank hereby grants to each Lender, and each Lender
hereby acquires from such Issuing Bank, a participation in such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under such Letter of Credit. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees to pay
to the Administrative Agent, for the account of each Issuing Bank, such Lender’s
Applicable Percentage of each LC Disbursement made by such Issuing Bank and not
reimbursed by the Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to the Borrower
for any reason.  Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph (d) in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

 

(e)           Reimbursement.  If any Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior

 

22

--------------------------------------------------------------------------------


 

to 10:00 a.m., New York City time, on the day of receipt, or (ii) the Business
Day immediately following the day that the Borrower receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, if such LC Disbursement is not less than $1,000,000, the Borrower may,
subject to the conditions to borrowing set forth herein, request in accordance
with Section 2.03 or 2.04 that such payment be financed with an ABR Revolving
Borrowing or Swingline Loan, respectively, in an equivalent amount and, to the
extent so financed, the Borrower’s obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing or Swingline
Loan.  If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Lender of the applicable LC Disbursement, the payment
then due from the Borrower in respect thereof (the “Unreimbursed Amount”) and
such Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.06 with respect to Revolving Loans made by such Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders.  Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph (e), the Administrative Agent shall distribute such payment to
the applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph (e) to reimburse such Issuing Bank, then to such
Lenders and such Issuing Bank as their interests may appear.  Any payment made
by a Lender pursuant to this paragraph (e) to reimburse any Issuing Bank for any
LC Disbursement (other than the funding of ABR Revolving Loans or a Swingline
Loan as contemplated above) shall not constitute a Loan and shall not relieve
the Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute.  The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by any Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. 
Neither the Administrative Agent, the Lenders nor any Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by any Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole

 

23

--------------------------------------------------------------------------------


 

discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(g)           Disbursement Procedures.  The applicable Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit.  Such Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone or,
subject to Section 9.01(b), facsimile or electronic mail (and, in the case of
telephonic notice, promptly confirmed by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail) of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.  On the last Business Day of
each month, each Issuing Bank shall submit to the Administrative Agent a report
in reasonable detail setting forth any activity taken with respect to each
Letter of Credit that it has issued at the request of the Borrower that was
outstanding as of the date of the report last submitted.

 

(h)           Interim Interest.  If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.12(c) shall apply. 
Interest accrued pursuant to this paragraph shall be for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.

 

(i)            Replacement of an Issuing Bank.  Any Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank.  The Administrative
Agent shall notify the Lenders of any such replacement of an Issuing Bank.  At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.11(b).  From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require.  After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

 

(j)            Cash Collateralization.  On the Maturity Date (or if earlier, any
other date on which the Commitments have been terminated in full) and, if any
Event of Default under clauses (a), (b), (f), (h) or (i) of Article VII) shall
have occurred and be continuing, on the Business Day that the Borrower receives
notice from the Administrative Agent or the Required Lenders demanding the
deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to the LC Exposure as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall

 

24

--------------------------------------------------------------------------------


 

become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (h) or (i) of Article VII or any other date upon which the
Commitments are terminated in full.  Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement.  The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account.  Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest.  Interest or profits, if any, on such
investments shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each Issuing Bank for LC
Disbursements for which such Issuing Bank has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Required
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default as set forth
above, such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three Business Days after all such Events of Default have
been cured or waived.

 

(k)           Schedule 2.05 contains a schedule of certain letters of credit
issued prior to the Closing Date by JPMCB for the account of the Borrower (the
“Existing Letters of Credit”).  On the Closing Date (i) the Existing Letters of
Credit, to the extent outstanding, shall be automatically and without further
action by any Person converted to Letters of Credit issued pursuant to this
Section 2.05 for the account of the Borrower and shall be subject to the
provisions hereof, and the fees specified in Section 2.11(b) shall be payable
(in substitution for any fees set forth in the applicable letter of credit
reimbursement agreements or applications relating to such Existing Letters of
Credit) as if the Existing Letters of Credit had been issued pursuant this
Agreement on the Closing Date, (ii) each issuer of an Existing Letter of Credit
(unless otherwise an Issuing Bank) shall be deemed to be an “Issuing Bank”
hereunder solely for the purpose of maintaining such Existing Letter of Credit,
for purposes of Section 2.16(e) relating to the obligation to provide the
appropriate forms, certificates and statements to the Borrower and the
Administrative Agent and any updates required by Section 2.16(e) and for
purposes of Section 9.04(b)(iv) relating to the entries to be made in the
Register, (iii) the face amount of the Existing Letters of Credit shall be
included in the calculation of LC Obligations and (iv) all liabilities of the
Borrower with respect to the Existing Letters of Credit shall constitute
Obligations. No such Existing Letter of Credit, as converted to a Letter of
Credit, shall be amended, extended or renewed without the prior written consent
of the Administrative Agent.

 

SECTION 2.06               Funding of Borrowings.  (a)  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 2:00 p.m., New York City time, to the
account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the aggregate amounts so
received from the Lenders, in immediately available funds, to an account of the
Borrower pursuant to instructions of the Borrower on file with the
Administrative Agent and designated by the Borrower in the applicable Borrowing
Request; provided, that ABR Revolving Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.05(e) shall be remitted by the
Administrative Agent to the applicable Issuing Bank.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this
Section and may, in

 

25

--------------------------------------------------------------------------------


 

reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation or (ii) in the case of the Borrower, the
interest rate applicable to ABR Loans.  If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.

 

SECTION 2.07               Interest Elections.  (a)  Each Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request.  Thereafter, the Borrower may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all as
provided in this Section.  The Borrower may elect different options with respect
to different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.  This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.

 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone or, subject to
Section 9.01(b), facsimile or electronic mail by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or, subject to
Section 9.01(b), facsimile or electronic mail to the Administrative Agent with a
written Interest Election Request in a form approved by the Administrative Agent
and signed by the Borrower.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.03:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

26

--------------------------------------------------------------------------------


 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08               Termination and Reduction of Commitments.  (a) 
Unless previously terminated the Commitments shall terminate on the Maturity
Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the Revolving Credit Exposures would
exceed the total Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof.  Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof.  Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the occurrence of an event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.09               Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay:

 

(i)            to the Administrative Agent for the account of each Lender, the
then unpaid principal amount of each Revolving Loan on the Maturity Date (or if
earlier, the date of the termination of the Commitments in full);

 

(ii)           in respect of Swingline Loans, to the Swingline Lender the then
unpaid principal amount of each Swingline Loan on the earlier of the Maturity
Date (or if earlier, the date of the termination of the Commitments in full) and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least three Business Days after such Swingline Loan
is made; provided, that on each date a Revolving Borrowing is made, the Borrower
shall repay all Swingline Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by

 

27

--------------------------------------------------------------------------------


 

such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein (absent manifest
error); provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Loans in accordance with the terms of
this Agreement.

 

(e)           Any Lender may request that Loans made by it be evidenced by a
promissory note (a “Promissory Note”).  In such event, the Borrower shall
prepare, execute and deliver to such Lender a Promissory Note payable to such
Lender and its registered assigns and in a form approved by the Administrative
Agent.

 

SECTION 2.10               Prepayment of Loans.  (a)  The Borrower shall have
the right at any time and from time to time to prepay any Borrowing in whole or
in part, subject to prior notice in accordance with paragraph (b) of this
Section.

 

(b)           The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone,
facsimile or electronic mail (and, in the case of telephonic notice, promptly
confirmed by hand delivery, facsimile or electronic mail) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 2:00 p.m., New York City time, three Business Days before the date of
prepayment (or such shorter notice as may be satisfactory to the Administrative
Agent), (ii) in the case of prepayment of an ABR Borrowing, not later than
2:00 p.m., New York City time, one Business Day before the date of prepayment or
(iii) in the case of prepayment of a Swingline Loan, not later than 2:00 p.m.,
New York City time, on the date of prepayment.  Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, a notice of
prepayment delivered by the Borrower may state that such notice is conditioned
upon the occurrence of an event, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.  Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing.  Prepayments shall be accompanied by accrued and unpaid
interest to the extent required by Section 2.12.

 

SECTION 2.11               Fees.  (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a facility fee, which shall
accrue at the Applicable Rate on the daily amount of the Commitment of such
Lender (whether used or unused) during the period from and including the Closing
Date to but excluding the date on which such Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Commitment terminates, then such facility fee shall continue to accrue on the
daily amount of such Lender’s Revolving Credit Exposure from and including the
date on which its Commitment terminates to but excluding the date on which such
Lender ceases to have any Revolving Credit Exposure.  Accrued facility fees
shall be payable in arrears on the last day of March, June, September and
December of each year and on the date on which the Commitments terminate,
commencing on the first such date to occur after the date hereof; provided that
any facility fees accruing after the date on which the Commitments terminate
shall be payable on

 

28

--------------------------------------------------------------------------------


 

demand.  All facility fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Closing Date to but excluding the later of the date on which such
Lender’s Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to each Issuing Bank, for its own account, a fronting
fee, which shall accrue at the rate or rates per annum separately agreed upon
between the Borrower and such Issuing Bank on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Closing Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the administration, issuance, amendment, payment,
negotiation, renewal or extension of any Letter of Credit or processing of
drawings thereunder.  Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Closing Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand.  Any other fees payable to any Issuing Bank pursuant to this
paragraph shall be payable within 10 days after demand.  All participation fees
and fronting fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(c)           The Borrower agrees to pay to the Agents and the Bookrunners the
additional fees, the amount and dates of payment of which are embodied in the
Fee Letters.

 

(d)           All fees payable hereunder (other than under the Fee Letters)
shall be paid on the dates due, in immediately available funds, to the
Administrative Agent (or to the applicable Issuing Bank, in the case of fees
payable to it) for distribution, in the case of facility fees and participation
fees, to the Lenders.  Fees paid shall not be refundable under any
circumstances.  All fees payable under the Fee Letters shall be paid in
accordance with the terms thereof.

 

SECTION 2.12               Interest.  (a)  The Loans comprising each
ABR Borrowing (including each Swingline Loan) shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due (after giving effect to any applicable grace periods), whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% plus the rate otherwise applicable
to such Loan as provided in the preceding paragraphs of this Section or (ii) in
the case of any other amount, 2% plus the rate applicable to ABR Loans as
provided in paragraph (a) of this Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii)

 

29

--------------------------------------------------------------------------------


 

in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Loan prior to the end of the Availability Period), accrued interest on
the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion.

 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

SECTION 2.13               Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

 

(b)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone,  facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective, and (ii) if any Borrowing Request requests a Eurodollar Revolving
Borrowing, such Borrowing shall be made as an ABR Borrowing; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.

 

SECTION 2.14               Increased Costs.  (a)  If any Change in Law shall:

 

(i)            subject any Administrative Agent, Lender or Issuing Bank to any
Taxes (other than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

(ii)           impose, modify or deem applicable any reserve, special deposit or
similar requirement (including any compulsory loan requirement) against assets
of, deposits with or for the account of, or credit extended by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank; or

 

(iii)          impose on any Lender or any Issuing Bank or the London interbank
market any other condition, cost or expense (other than with respect to Taxes)
affecting this Agreement or Eurodollar Loans made by such Lender or any Letter
of Credit or participation therein;

 

30

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or such
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or such
Issuing Bank hereunder (whether of principal, interest or otherwise), then, upon
request of such Lender or Issuing Bank, the Borrower will pay to such Lender or
such Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or any Issuing Bank determines
that any Change in Law affecting such Lender or Issuing Bank or any lending
office or Affiliate of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or such Issuing
Bank’s capital or on the capital of such Lender’s or such Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Borrower will pay to such Lender or such
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or such Issuing Bank or such Lender’s or such Issuing
Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
such Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, including in reasonable detail a
description of the basis for such claim for compensation and an explanation of
how such amount or amounts were determined (it being agreed that no Lender or
Issuing Bank shall be required to disclose any of its proprietary or
confidential information),  shall be delivered to the Borrower and shall be
conclusive absent manifest error.  The Borrower shall pay such Lender or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or any Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or such Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender or
such Issuing Bank, as the case may be, notifies the Borrower of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15                                            Break Funding Payments. 
In the event of (a) the payment of any principal of any Eurodollar Loan other
than on the last day of an Interest Period applicable thereto (including as a
result of an Event of Default), (b) the conversion of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto (regardless of whether such notice may
be revoked under Section 2.10(b) and is revoked in accordance therewith), or
(d) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.18, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event.  In the
case of a

 

31

--------------------------------------------------------------------------------


 

Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market.  A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error.  The Borrower
shall pay such Lender the amount shown as due on any such certificate within ten
(10) days after receipt thereof.

 

SECTION 2.16                                            Taxes.  (a)  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.16(a)) the Administrative Agent or Lender (as
applicable) receives an amount equal to the sum it would have received had no
such deduction or withholding for Indemnified Tax been made.

 

(b)                                 In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c)                                  (i)  The Loan Parties shall jointly and
severally indemnify the Administrative Agent and each Lender, within twenty (20)
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 2.16(c)) payable or paid by the Administrative Agent
or such Lender (as the case may be) or required to be withheld or deducted from
a payment to the Administrative Agent or such Lender (as the case may be), and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority (which demand shall be made within 180 days of
the earlier of (x) if the Administrative Agent or such Lender received written
notice from a Governmental Authority demanding payment of such Indemnified
Taxes, the date the Administrative Agent or such Lender received such written
notice or (y) the date the Administrative Agent or such Lender filed a tax
return on which such Indemnified Taxes are reflected).  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(ii)  If the Borrower determines in good faith that a reasonable basis exists
for contesting an Indemnified Tax with respect to which it has made an
indemnification payment under this subsection (c), the relevant Administrative
Agent or Lender shall cooperate with the Borrower in challenging such Tax at the
Borrower’s expense if requested by the Borrower in writing; provided, however,
that no Administrative Agent or Lender shall be required to take any action
pursuant to this Section 2.16(c)(ii) that, in the sole discretion of such
Administrative Agent or Lender, would cause such Administrative

 

32

--------------------------------------------------------------------------------


 

Agent or Lender to suffer any material economic, legal or regulatory
disadvantage; provided further that nothing contained in this
Section 2.16(c)(ii) shall interfere with the right of an Administrative Agent or
Lender to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Administrative Agent or Lender to make available its tax returns or disclose
any information relating to its tax affairs or any computations in respect
thereof to the Borrower or require any Administrative Agent or Lender to do
anything that would materially prejudice its ability to benefit from any other
refunds, credits, reliefs, remissions or repayments to which it may be entitled.

 

(d)                                 As soon as practicable after any payment of
Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.16, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  (i)  Any Lender (which, solely for purposes
of this Section 2.16(e), shall include the Administrative Agent) that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.    Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the foregoing,

 

(A)                              any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), two (2) duly completed and executed originals of IRS Form W-9 certifying
that such Lender is exempt from U.S. federal backup withholding tax;

 

(B)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
on or prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party, two
(2) duly completed and executed originals of Internal Revenue Service
Form W-8BEN (or successor form) claiming eligibility for benefits of such
treaty;

 

33

--------------------------------------------------------------------------------


 

(ii)                                  two (2) duly completed and executed
originals of Internal Revenue Service Form W-8ECI (or successor form);

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit E-1 to the effect
that such Foreign Lender is not (I) a “bank” within the meaning of section
881(c)(3)(A) of the Code, (II) a “10 percent shareholder” of the Borrower within
the meaning of section 881(c)(3)(B) of the Code, or (III) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) two (2) duly completed and executed originals
of Internal Revenue Service Form W-8BEN (or successor form); or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, two (2) duly completed and executed originals of IRS
Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9 and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-4 on behalf of each such direct and indirect partner;

 

(C)                                any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

34

--------------------------------------------------------------------------------


 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)                                    If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes or Other Taxes as to which it has been indemnified by a
Loan Party or with respect to which a Loan Party has paid additional amounts
pursuant to this Section 2.16, it shall pay over such refund to such Loan Party
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section 2.16 with respect to the Taxes or Other
Taxes giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (as applicable) and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided, that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party by the Administrative Agent or such Lender (as applicable)
pursuant to this subsection (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to a Loan Party or any other Person.

 

(g)                                 Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any Taxes
attributable to such Lender (but only to the extent that any Loan Party has not
already indemnified the Administrative Agent for such Taxes and without limiting
any obligation of the Loan Parties to do so) and (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of
Section 9.04(c)(ii) relating to the maintenance of a Participant Register, in
either case, that are payable or paid by the Administrative Agent in connection
with any Loan Document, and any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this subsection
(g).

 

(h)                                 Each party’s obligations under this
Section 2.16 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under the Loan Documents.

 

(i)                                     For purposes of this Section 2.16, the
term “Lender” includes any Issuing Bank and the Swingline Lender and the term
“applicable law” includes FATCA.

 

SECTION 2.17                                            Payments Generally; Pro
Rata Treatment; Sharing of Set-offs.  (a)  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to an Issuing Bank or
Swingline Lender as expressly provided herein and except that

 

35

--------------------------------------------------------------------------------


 

payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made directly
to the Persons entitled thereto.  The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Loans and participations in LC
Disbursements and Swingline Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements and Swingline Loans of other Lenders to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
such Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or such
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(c), 2.05(d) or (e),
2.06(b), 2.17(d) or 9.03(c), then the Administrative Agent may, in its

 

36

--------------------------------------------------------------------------------


 

discretion (notwithstanding any contrary provision hereof) (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid, and/or (ii) hold such amounts in a
segregated account over which the Administrative Agent shall have exclusive
control as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of clause
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

SECTION 2.18                                            Mitigation Obligations;
Replacement of Lenders.  (a)  If any Lender requests compensation under
Section 2.14, or if the Borrower is required to pay Indemnified Taxes or any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.16, then such Lender shall (at the request of
the Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the
reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)                                 If (i) any Lender requests compensation
under Section 2.14, (ii) the Borrower is required to pay any Indemnified Taxes
or additional amount to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.16, (iii) if any Lender becomes a Defaulting
Lender or (iv) in connection with any proposed amendment, modification, waiver
or termination requiring the consent of all the Lenders or all affected Lenders,
the consent of the Required Lenders is obtained but the consent of any Lender
whose consent is required is not obtained, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04 or pursuant to
procedures agreed upon by the Administrative Agent and the Borrower), all its
interests, rights (other than its rights to payments pursuant to Section 2.14,
Section 2.15, Section 2.16 or Section 9.03 arising prior to the effectiveness of
such assignment) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent with respect to any assignee that is not already a Lender hereunder (and
if a Commitment is being assigned, the Issuing Banks) which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.14 or payments required
to be made pursuant to Section 2.16, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

 

SECTION 2.19                                            Defaulting Lenders. 
Notwithstanding any provision of this Agreement or any other Loan Document to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender.

 

(a)                                  fees shall cease to accrue on the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

37

--------------------------------------------------------------------------------


 

(b)                                 the Commitment and Revolving Credit Exposure
of such Defaulting Lender shall not be included in determining whether the
Required Lenders (or all Lenders, as the case may be) have taken or may take any
action hereunder (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided, that this clause (b) shall not
apply to the vote of a Defaulting Lender in the case of an amendment, waiver or
other modification requiring the consent of such Lender or each Lender affected
thereby if such Defaulting Lender is an affected Lender;

 

(c)                                  if any Swingline Exposure or LC Exposure
exists at the time such Lender becomes a Defaulting Lender then:

 

(i)                                     all or any part of the Swingline
Exposure and LC Exposure of such Defaulting Lender shall be reallocated
(effective as of the date such Lender becomes a Defaulting Lender) among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Credit Exposures plus such Defaulting Lender’s Swingline Exposure and
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
three Business Days following notice by the Administrative Agent (x) first,
prepay such Defaulting Lender’s Swingline Exposure and (y) second, cash
collateralize for the benefit of the applicable Issuing Banks only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.05(j) for so long as
such LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s LC Exposure pursuant to clause (ii) above,
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure
during the period such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv)                              if all or any portion of such Defaulting
Lender’s LC Exposure is reallocated pursuant to clause (i) above, then all fees
that otherwise would have been payable to such Defaulting Lender pursuant to
Section 2.11(b) with respect to such Defaulting Lender’s reallocated LC Exposure
shall be payable to the non-Defaulting Lenders in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s LC Exposure is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
any Issuing Bank or any other Lender hereunder, all facility fees that otherwise
would have been payable to such Defaulting Lender (solely with respect to the
portion of such Defaulting Lender’s Commitment that was utilized by such LC
Exposure) and Letter of Credit participation fees payable under
Section 2.11(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the applicable Issuing Banks, ratably based on the portion of such LC
Exposure attributable to Letters of Credit issued by each Issuing Bank, until
and to the extent that such LC Exposure is reallocated and/or cash
collateralized pursuant to clause (i) or (ii) above; and

 

38

--------------------------------------------------------------------------------


 

(d)                                 so long as such Lender is a Defaulting
Lender, the Swingline Lender shall not be required to fund any Swingline Loan
and no Issuing Bank shall be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender is satisfied that the related exposure in
respect of Swingline Loans, and such Issuing Bank is satisfied that the
Defaulting Lender’s then outstanding LC Exposure, will be 100% covered by the
Commitments of the non-Defaulting Lenders and, to the extent such 100% coverage
is not achieved, by cash collateral which will be provided by the Borrower in
accordance with Section 2.19(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.19(c)(i) (and such Defaulting Lender shall not participate therein).

 

(e)                                  If (i) a Bankruptcy Event with respect to a
parent of any Lender shall occur following the date hereof and for so long as
such event shall continue or (ii) the Swingline Lender or an Issuing Bank has a
good faith belief that any Lender has defaulted in fulfilling its obligations
under one or more other agreements in which such Lender commits to extend credit
(such Lender referenced in clauses (i) and (ii), a “Disregarded Lender”), the
Swingline Lender shall not be required to fund any Swingline Loan and such
Issuing Bank shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender is satisfied that the related exposure in
respect of Swingline Loans, and such Issuing Bank is satisfied that the
Disregarded Lender’s then outstanding LC Exposure, will be 100% covered by the
Commitments of the non-Disregarded Lenders and, to the extent such 100% coverage
is not achieved, by cash collateral which will be provided by the Borrower in
accordance with Section 2.19(c), and participating interests in any newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Disregarded Lenders in a manner consistent with
Section 2.19(c) (and such Disregarded Lender shall not participate therein).

 

(f)                                    In the event that the Administrative
Agent, the Borrower, the Swingline Lender and the Issuing Banks each agrees that
a Defaulting Lender has adequately remedied all matters that caused such Lender
to be a Defaulting Lender, then the Swingline Exposure and LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Revolving Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage.

 

(g)                                 The rights and remedies against, and with
respect to, a Defaulting Lender under this Section 2.19 are in addition to, and
cumulative and not in limitation of, all other rights and remedies that the
Administrative Agent, each Lender, each Issuing Bank, the Swingline Lender or
the Borrower or any other Loan Party may have at any time against, or with
respect to, such Defaulting Lender.

 

SECTION 2.20                                            Increase of Commitments.
(a) The Borrower shall have the right to increase the total Commitments from
time to time (each such increase, a “Commitment Increase”) upon prior written
notice to the Administrative Agent and pursuant to procedures established by the
Administrative Agent and acceptable to the Borrower with respect to the
reallocation of any outstanding Revolving Loans in connection with any
Commitment Increase, by obtaining Commitments from one or more Persons to which
an assignment could be made pursuant to Section 9.04(b) (each, an “Increasing
Lender”); provided that (i) each Commitment Increase shall be in a principal
amount of at least $25,000,000, (ii) all such Commitment Increases shall not
aggregate in excess of $250,000,000, (iii) no Commitment Increase shall become
effective unless, at such time, (A) no Default then exists or would exist
immediately after giving effect thereto, (B) the representations and warranties
set forth in this Agreement and in the other Loan Documents are true and correct
in all material respects (and in all respects if already qualified by
materiality), except to the extent any such representations or warranties are
limited to a specific date, in which case, such representations and warranties
are accurate in all material respects as of such specific date, and (C) if
requested by the Administrative Agent, the

 

39

--------------------------------------------------------------------------------


 

Administrative Agent shall have received documents consistent with those
delivered pursuant to Section 4.01(b), (c) and/or (e) and (iv) each such
Increasing Lender, if not already a Lender hereunder, shall be subject to the
approval of the Administrative Agent, each Issuing Bank and the Swingline Lender
(such approvals to not be unreasonably withheld) to the extent the consent of
the Administrative Agent, the Issuing Banks or the Swingline Lender would be
required to effect an assignment under Section 9.04(b).  No Lender shall have
any obligation to provide any Commitment Increase unless and until it expressly
agrees to do so in its sole discretion.

 

(b)                                 Each Increasing Lender that was not, prior
to the effectiveness of the applicable Commitment Increase, a Lender shall
execute and deliver to the Borrower and the Administrative Agent a New Lender
Supplement (each, a “New Lender Supplement”) substantially in the form of
Exhibit D hereto, whereupon such Increasing Lender shall become a party to this
Agreement and shall be a “Lender” for all purposes, and to the same extent as if
originally a party hereto and shall be bound by and be entitled to the benefits,
of this Agreement. Participating interests in Letters of Credit and Swingline
Loans shall automatically be reallocated among the Lenders in accordance with
their respective Applicable Percentages on the date of any such increase. For
the avoidance of doubt, the operation of this Section 2.20 in accordance with
its terms is not an amendment subject to Section 9.02.

 

SECTION 2.21                                            Extension of Maturity
Date.  (a) The Borrower may, by delivering an Extension Request to the
Administrative Agent (who shall promptly deliver a copy to each of the Lenders),
not less than 60 days in advance of the Maturity Date in effect at such time
(the “Existing Maturity Date”), request that the Lenders extend the Maturity
Date to the first anniversary of the Existing Maturity Date.  Each Lender,
acting in its sole discretion, shall, by written notice to the Administrative
Agent given not later than the date that is the 20th day after the date of the
Extension Request, or if such date is not a Business Day, the immediately
following Business Day (the “Response Date”), advise the Administrative Agent in
writing whether or not such Lender agrees to the requested extension. Each
Lender that advises the Administrative Agent that it will not extend the
Maturity Date is referred to herein as a “Non-extending Lender”; provided, that
any Lender that does not advise the Administrative Agent of its consent to such
requested extension by the Response Date and any Lender that is a Defaulting
Lender on the Response Date shall be deemed to be a Non-extending Lender. The
Administrative Agent shall notify the Borrower, in writing, of the Lenders’
elections promptly following the Response Date. The election of any Lender to
agree to such an extension shall not obligate any other Lender to so agree.  The
Maturity Date may be extended no more than two times pursuant to this
Section 2.21.

 

(b)                                 (i)  If, by the Response Date, Lenders
holding Commitments that aggregate 50% or more of the total Commitments shall
constitute Non-extending Lenders, then the Maturity Date shall not be extended
and the outstanding principal balance of all Loans and other amounts payable
hereunder shall be payable, and the Commitments shall terminate, on the Existing
Maturity Date.

 

(ii)                                  If (and only if), by the Response Date,
Lenders holding Commitments that aggregate more than 50% of the total
Commitments shall have agreed to extend the Maturity Date (each such consenting
Lender, an “Extending Lender”), then effective as of the Existing Maturity Date,
the Maturity Date for such Extending Lenders shall be extended to the first
anniversary of Existing Maturity Date (subject to satisfaction of the conditions
set forth in Section 2.21(d)).  In the event of such extension, the Commitment
of each Non-extending Lender shall terminate on the Maturity Date in effect for
such Non-extending Lender prior to such extension and the outstanding principal
balance of all Loans and other amounts payable hereunder to such Non-extending
Lender shall become due and payable on such Maturity Date and, subject to
Section 2.21(c) below, the total Commitments of the Lenders hereunder shall be
reduced by the Commitments of the Non-extending Lenders so terminated on such
Maturity Date.

 

40

--------------------------------------------------------------------------------


 

(c)           In the event of any extension of the Maturity Date pursuant to
Section 2.21(b)(ii), the Borrower shall have the right on or before the Existing
Maturity Date, at its own expense, to require any Non-extending Lender to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights (other than
its rights to payments pursuant to Section 2.14, Section 2.15, Section 2.16 or
Section 9.03 arising prior to the effectiveness of such assignment) and
obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender by the Borrower, which may
include any existing Lender (each a “Replacement Lender”), provided that
(i) such Replacement Lender, if not already a Lender hereunder, shall be subject
to the approval of the Administrative Agent, each Issuing Bank and the Swingline
Lender (such approvals to not be unreasonably withheld) to the extent the
consent of the Administrative Agent, the Issuing Banks or the Swingline Lender
would be required to effect an assignment under Section 9.04(b), (ii) such
assignment shall become effective as of a date specified by the Borrower (which
shall not be later than the Maturity Date in effect for such Non-extending
Lender prior to the effective date of the requested extension) and (iii) the
Replacement Lender shall pay to such Non-extending Lender in immediately
available funds on the effective date of such assignment the principal of and
interest accrued to the date of payment on the outstanding principal amount
Loans made by it hereunder and all other amounts accrued and unpaid for its
account or otherwise owed to it hereunder on such date.

 

(d)           As a condition precedent to each such extension of the Maturity
Date pursuant to Section 2.21(b)(ii), the Borrower shall (i) deliver to the
Administrative Agent a certificate of the Borrower dated as of the Existing
Maturity Date signed by a Responsible Officer of the Borrower certifying that,
as of such date, both before and immediately after giving effect to such
extension, (A) the representations and warranties set forth in this Agreement
and the other Loan Documents are true and correct in all material respects (and
in all respects if already qualified by materiality), except to the extent any
such representations or warranties are limited to a specific date, in which
case, such representations and warranties are accurate in all material respects
as of such specific date, and (B) no Default exists and (ii) first make such
prepayments of the outstanding Loans and second provide such cash collateral (or
make such other arrangements satisfactory to the applicable Issuing Bank) with
respect to the outstanding Letters of Credit as shall be required such that,
after giving effect to the termination of the Commitments of the Non-extending
Lenders pursuant to Section 2.21(b) and any assignment pursuant to
Section 2.21(c), the aggregate Revolving Credit Exposure less the face amount of
any Letter of Credit supported by any such cash collateral (or other
satisfactory arrangements) so provided does not exceed the aggregate amount of
Commitments being extended.

 

(e)           For the avoidance of doubt, the operation of this Section 2.21 in
accordance with its terms is not an amendment subject to Section 9.02.

 

ARTICLE III

 

Representations and Warranties

 

To induce the Lenders and the Administrative Agent to enter into this Agreement,
the Borrower makes each of the representations and warranties set forth below:

 

SECTION 3.01               Organization; Powers.  (a)  (i) Each Loan Party
(other than Mott’s General Partnership and Americas Beverages Management GP
(each, a “Nevada General Partnership”) and International Beverage Investments GP
(the “Delaware General Partnership”)) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (ii) each
Nevada General Partnership that is a Loan Party is validly existing as a general
partnership under the laws of the State of Nevada and (iii) the Delaware General
Partnership, if a Loan Party, is validly existing as a general partnership under
the laws of the State of Delaware. Each Loan Party has all requisite corporate

 

41

--------------------------------------------------------------------------------


 

power, limited liability company power, general partnership power or limited
partnership power and authority, as applicable, to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 

(b)           Schedule 3.01(b) sets forth the name and jurisdiction of
organization of each Material Subsidiary that is expected to be a Material
Subsidiary as of the Closing Date.  On the Closing Date, each Material
Subsidiary will be a wholly-owned Subsidiary of the Borrower.

 

SECTION 3.02               Authorization; Enforceability.  The Transactions are
within each Loan Party’s corporate (or equivalent) powers and have been duly
authorized by all necessary corporate and, if required, stockholder action. 
Each of this Agreement and the other Loan Documents has been duly executed and
delivered by each Loan Party party thereto and constitutes a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

SECTION 3.03               Governmental Approvals; No Conflicts.  The
Transactions (i) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority, except such as
have been obtained or made and are in full force and effect and except for any
reports required to be filed by the Borrower with the SEC pursuant to the
Exchange Act, (ii) will not violate the charter or by-laws (or equivalent
organizational documents) of the Borrower or of any other Loan Party, (iii) will
not violate any applicable law (including ERISA and Environmental Laws) or
regulation or any order of any Governmental Authority to which any Loan Party is
subject, and (iv) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Borrower or any other Loan Party
or its assets or give rise to a right thereunder to require any payment to be
made by the Borrower or any of its Subsidiaries, except in the case of clauses
(i), (iii) and (iv) above for any such violations or defaults that, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

SECTION 3.04               Financial Condition; No Material Adverse Change. 
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2011, reported on by Deloitte & Touche LLP, and (ii) as of and for
the fiscal quarter and the portion of the fiscal year ended June 30, 2012,
certified by its chief financial officer.  Such financial statements present
fairly, in all material respects the consolidated financial position, results of
operations and cash flows of the Borrower as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the statements referred to in clause (ii) above.

 

(b)           As of the Closing Date, since December 31, 2011, there has been no
Material Adverse Change.

 

SECTION 3.05               Properties.  (a)  The Borrower and its Subsidiaries
have good title to, or valid leasehold interests in, all its real and personal
property material to their business, except for (i) minor defects in title that
do not interfere with their ability to conduct their business as currently
conducted or to utilize such properties for their intended purposes and
(ii) except for other defects to title that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

(b)           The Borrower and its Subsidiaries collectively own, or are
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property used in their business, and such use by the Borrower and
its Subsidiaries, to the best of knowledge of the Borrower, does not infringe
upon the material rights of any other Person except as could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.06               Litigation and Environmental Matters.  (a)  There is
no investigation or review pending by any Governmental Authority with respect
to, or actions, suits, inquiries, investigations or proceedings pending (or, to
the best of knowledge of the Borrower, threatened) before, or orders, judgments
or decrees of, any Governmental Authority (i) that could reasonably be expected
to restrain, prevent or impose materially adverse conditions upon the
Transactions or (ii) that could reasonably be expected to have a Material
Adverse Effect.

 

(b)           Except with respect to any other matters that, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect, the Borrower and its Subsidiaries (i) have not failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) have not become
subject to any Environmental Liability, and (iii) have not received notice of
any claim with respect to any Environmental Liability.

 

SECTION 3.07               Compliance with Laws.  The Borrower and its
Subsidiaries are in compliance with (a) their respective charters and by-laws
(or other equivalent organizational documents) and (b) all laws, regulations and
orders of any Governmental Authority applicable to them or their property,
except, in the case of clause (b) of this Section, where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 3.08               Investment Company Status.  No Loan Party is a
“registered investment company” or a company “controlled” by a “registered
investment company” or a “principal underwriter” of a “registered investment
company”, as such terms are defined in, or subject to regulation under, the
Investment Company Act of 1940, as amended.

 

SECTION 3.09               Taxes.  The Borrower and its Subsidiaries have timely
filed or caused to be filed all Tax returns and reports required to have been
filed by them and have paid or caused to be paid all Taxes required to have been
paid by them, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

SECTION 3.10               ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
have a Material Adverse Effect.  The present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Accounting Standards Codification 715-30-35-1A) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each case
by an amount that, if required to be paid by the Borrower and its Subsidiaries,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.11               Disclosure.  The written information (including,
without limitation, the Information Memorandum and any reports, financial
statements or certificates) furnished by or on behalf of the Borrower or its
Affiliates to the Administrative Agent or any Lender in connection with the
Transactions or the negotiation of this Agreement or otherwise delivered
hereunder, taken as a whole (as

 

43

--------------------------------------------------------------------------------


 

modified or supplemented by other information so furnished prior to the relevant
measurement date for this representation and warranty), other than information
of a general economic or industry specific nature, does not contain any material
misstatement of fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information and other forward-looking statements, the Borrower represents only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time; it being recognized by the Lenders that such
projections and other forward-looking statements are as to future events and are
not to be viewed as facts and that actual results during the period or periods
covered by any such projections or other forward-looking statements may differ
significantly from the projected results and such differences may be material.

 

SECTION 3.12               Margin Regulations.  No Loan Party is engaged
principally, as one of its important activities, in the business of extending
credit for the purpose of carrying any margin stock (as such term is defined in
Regulation U of the Board as in effect from time to time).  No more than 25% of
the value of the assets of either the Borrower or the Borrower and its
Subsidiaries on a Consolidated basis, respectively, is represented by margin
stock.

 

SECTION 3.13               Labor Matters.  (a)  There are no strikes, work
stoppages, slowdowns or lockouts pending or threatened against or involving the
Borrower or any of its Subsidiaries, other than those that, in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

 

(b)           There are no unfair labor practices, grievances, complaints or
arbitrations pending, or, to the best knowledge of the Borrower, threatened,
against or involving the Borrower or any of its Subsidiaries, nor are there any
arbitrations or grievances threatened involving the Borrower or any of the
Material Subsidiaries, other than those that, in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01               Closing Date.  This Agreement and the obligations of
the Lenders to make Loans and of any Issuing Bank to issue Letters of Credit
hereunder shall not become effective until the time and date (such time and
date, the “Closing Date”) on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a)           The Administrative Agent shall have received this Agreement, duly
executed by each party hereto and the Guaranty, duly executed by each Guarantor
party thereto;

 

(b)           The Administrative Agent shall have received a copy of the
certificate of incorporation of the Borrower, certified as of a recent date by
the Secretary of State of the jurisdiction of organization of the Borrower, and
copies of certificates from the offices of the Secretary of State (or equivalent
office) of the jurisdiction of organization of each Loan Party attesting to the
good standing of such Loan Party;

 

(c)           The Administrative Agent shall have received a certificate, dated
the Closing Date, of the Secretary or an Assistant Secretary of each Loan Party
certifying as to (i) the names and true signatures of each officer of such Loan
Party that has been authorized to execute and deliver any Loan Document or other
document required hereunder to be executed and delivered by or on behalf of such
Loan Party, (ii) the by-laws (or equivalent organizational document) of such
Loan Party as in effect on the

 

44

--------------------------------------------------------------------------------


 

date of such certification, (iii) the resolutions of the managing body of such
Loan Party approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, and (iv) in the case of the Borrower,
that there have been no changes to the certificate of incorporation from the
certificate of incorporation delivered pursuant to paragraph (b) above and, in
the case of each other Loan Party, the articles or certificate of incorporation
(or equivalent organizational document) of such Loan Party, as in effect on the
date of such certification;

 

(d)           At least five (5) Business Days prior to the Closing Date, the
Lenders shall have received all documentation and other information required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the Patriot Act, to the extent
requested by the Lenders at least ten (10) Business Days prior to the Closing
Date;

 

(e)           The Administrative Agent shall have received a favorable written
legal opinion dated the Closing Date (addressed to the Administrative Agent and
the Lenders) of (i) Baker Botts L.L.P., special counsel for the Loan Parties,
substantially in the form of Exhibit B-1 hereto (and each Loan Party hereby
requests such counsel to deliver such opinion) and (ii) James L. Baldwin,
Executive Vice President and General Counsel of the Borrower, substantially in
the form of Exhibit B-2 hereto.;

 

(f)            The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions contained in paragraphs (b) and (c) of
Section 4.02.

 

(g)           The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced at least one Business Day prior to the Closing Date,
reimbursement or payment of all out-of-pocket expenses (including reasonable
fees and expenses of counsel) required to be reimbursed or paid by the Borrower
hereunder; and

 

(h)           All of the indebtedness of the Loan Parties under the Existing
Credit Agreement shall have been repaid in full and all commitments thereunder
shall have been terminated (which payment and termination may be contemporaneous
with the satisfaction of the conditions specified in this Section 4.01 and the
application of proceeds of any Borrowings to occur on the Closing Date).

 

SECTION 4.02               Conditions to Each Credit Event.  The several
obligations of each Lender, including the Swingline Lender, to make a Loan on
the occasion of any Borrowing and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit (each a “Credit Event”), is subject to the
satisfaction of the following conditions:

 

(a)           With respect to any Loan, the Administrative Agent shall have
received a duly executed Borrowing Request (or, in the case of Swingline Loans,
a duly executed notice in compliance with Section 2.04(b)), and, with respect to
any Letter of Credit, the Administrative Agent and the applicable Issuing Bank
shall have received a duly executed Letter of Credit request in compliance with
Section 2.05(b) hereof or, in each case, such other notice or request
satisfactory to the Administrative Agent;

 

(b)           On and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, the
representations and warranties set forth in this Agreement (other than, in the
case of a Qualified CP Draw, those set forth in Sections 3.04(b) and 3.06) and
in the other Loan Documents shall be true and correct in all material respects
(and in all respects if already qualified by materiality), except to the extent
any such representations or warranties are limited to a specific date, in which
case, such representations and warranties are accurate in all material respects
as of such specific date; and

 

45

--------------------------------------------------------------------------------


 

(c)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (b) and
(c) of this Section 4.02.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateral has been provided, or other satisfactory arrangements have been made,
with respect thereto pursuant to Section 2.05(c)) and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01               Financial Statements; Ratings Change and Other
Information.  The Borrower will furnish to the Administrative Agent and each
Lender:

 

(a)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) or, if such financial statements are not required to be filed with
the SEC, on or before the date that is ninety (90) days after the end of each
such fiscal year, its audited consolidated balance sheet and related statements
of income, comprehensive income, stockholders’ equity and cash flows as of the
end of and for such year, all certified by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP;

 

(b)           on or before the date on which such financial statements are
required to be filed with the SEC (after giving effect to any permitted
extensions) with respect to each of the first three quarterly accounting periods
in each fiscal year of the Borrower or, if such financial statements are not
required to be filed with the SEC, on or before the date that is forty-five
(45) days after the end of each such quarterly accounting period, its
consolidated balance sheet and related statements of income, comprehensive
income and cash flows as of the end of and for such fiscal quarter and the
elapsed portion of the fiscal year ended with the last day of such quarterly
period, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate of a Financial Officer of the Borrower
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) setting forth reasonably detailed calculations
demonstrating compliance with Section 6.04 and (iii) stating whether any change
in GAAP or in the application thereof has occurred

 

46

--------------------------------------------------------------------------------


 

since the date of the audited financial statements referred to in
Section 3.04(a) and, if any such change has occurred, specifying the effect of
such change on the financial statements accompanying such certificate;

 

(d)           promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Material Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be;

 

(e)           promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt or the
corporate rating of the Borrower, written notice of such rating change; and

 

(f)            promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) and (d) of
this Section 5.01 shall be deemed to have been delivered if such information, or
one or more annual or quarterly or other reports or proxy statements containing
such information shall have been posted and available on the website of the SEC
at http://www.sec.gov (and a confirming electronic correspondence is delivered
or caused to be delivered by the Borrower to the Administrative Agent providing
notice of such availability).

 

SECTION 5.02               Notices of Material Events.  The Borrower will
furnish to the Administrative Agent (for distribution to each Lender) prompt
written notice of the following:

 

(a)           the Borrower having knowledge of any Default; and

 

(b)           the Borrower having knowledge of the filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting the Borrower or any Subsidiary that, if adversely
determined, could reasonably be expected to have a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other Responsible Officer of the Borrower setting forth
the details of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

 

SECTION 5.03               Existence; Conduct of Business.  The Borrower will,
and will cause each of its Material Subsidiaries and any Loan Party to, do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect (a) its legal existence and (b) the rights, licenses, permits,
privileges and franchises material to the conduct of its business, except in the
case of clause (b), to the extent that failure to do so, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any transaction permitted under
Section 6.02.

 

SECTION 5.04               Payment of Taxes.  The Borrower will, and will cause
each of its Material Subsidiaries and any Loan Party to pay its Tax liabilities,
that, if not paid, could reasonably be expected to have a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings and (b) the Borrower or such Subsidiary or such Loan
Party has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

47

--------------------------------------------------------------------------------


 

SECTION 5.05               Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Material Subsidiaries and any Loan Party to
(a) keep and maintain all property material to the conduct of its business in
good working order and condition, ordinary wear and tear excepted, and
(b) maintain, with financially sound and reputable insurance companies,
insurance (which may include self-insurance and co-insurance) in such amounts
and against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations, except in
the case of clauses (a) and (b), to the extent that the failure to do so could
not, based upon the facts and circumstances existing at the time, reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.06               Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct (in all material respects) entries
are made of all dealings and transactions in relation to its business and
activities, to the extent required by GAAP.  The Borrower will, and will cause
each of its Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times during normal business
hours; provided that, unless an Event of Default shall have occurred and be
continuing, only one (1) visit shall be permitted during any calendar year.  The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s independent public
accountants.  Notwithstanding anything to the contrary in this Section 5.06,
none of the Borrower or any of its Subsidiaries will be required to disclose,
permit the inspection, examination or making copies or abstracts of, or
discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives) is prohibited by Law or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work product.

 

SECTION 5.07               Compliance with Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all laws (including ERISA and
Environmental Laws), rules, regulations and orders of any Governmental Authority
applicable to it or its property, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

SECTION 5.08               Use of Proceeds.  The Borrower (and to the extent
distributed to it by the Borrower, each Loan Party) shall use the entire amount
of the proceeds of the Loans to refinance the credit facility under the Existing
Credit Agreement and for working capital and general corporate purposes of the
Borrower and its Subsidiaries.  No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations U and X.

 

SECTION 5.09               Additional Guarantors.  To the extent not delivered
to the Administrative Agent on or before the Closing Date (including Persons
that become Material Subsidiaries of the Borrower after the Closing Date), the
Borrower agrees to, or cause each Material Subsidiary (other than any Excluded
Subsidiary) of the Borrower to, promptly unless otherwise agreed by the
Administrative Agent, deliver to the Administrative Agent such duly executed
supplements and amendments to the Guaranty, in each case in form and substance
reasonably satisfactory to the Administrative Agent and as the Administrative
Agent deems necessary or advisable in order to ensure that each Material
Subsidiary (other than any Excluded Subsidiary) of the Borrower guarantees, as
primary obligor and not as surety, the full and punctual payment when due of the
Obligations or any part thereof and to take such other actions necessary or
advisable to ensure the validity or continuing validity of such guaranties as
may be required by law or as may be reasonably requested by the Administrative
Agent and, if requested by the Administrative Agent, deliver to the
Administrative Agent legal opinions

 

48

--------------------------------------------------------------------------------


 

relating to such guaranties, which opinions shall be in form and substance, and
from counsel, reasonably satisfactory to the Administrative Agent.

 

SECTION 5.10               Ratings.  The Borrower will use commercially
reasonably efforts to maintain corporate ratings and ratings in respect of the
Index Debt from both Moody’s and S&P.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or cash
collateral has been provided, or other satisfactory arrangements have been made,
with respect thereto pursuant to Section 2.05(c)) and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:

 

SECTION 6.01               Liens.  The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

 

(a)           Permitted Encumbrances;

 

(b)           any Lien on any property or asset of the Borrower or any
Subsidiary existing on the date hereof (with all such Liens securing
Indebtedness of any Loan Party for borrowed money being set forth in
Schedule 6.01); provided that (i) such Lien shall not apply to any other
property or asset of the Borrower or any Subsidiary (other than the proceeds or
products of the property or asset originally subject to such Lien) and (ii) such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(c)           Liens of any Subsidiary in favor of any Loan Party;

 

(d)           Liens securing Indebtedness outstanding in a principal amount not
in excess of $100,000,000 consisting of capital leases or purchase money
obligations provided that such Liens do not encumber any property other than
property financed by such Indebtedness or subject to such capital lease;

 

(e)           Liens on the assets of any Foreign Subsidiary; provided that to
the extent such Liens secure Indebtedness, such Indebtedness is permitted under
Section 6.07; and

 

(f)            Liens not otherwise permitted by clauses (a) through (e) above
securing any obligations, the aggregate outstanding principal amount of which as
of the date of any incurrence thereof shall not exceed (together with all
Indebtedness of Subsidiaries that are not Guarantors permitted pursuant to
Section 6.07) 15% of the Consolidated Net Tangible Assets of the Borrower as of
such date; provided that no Lien permitted pursuant to this clause (f) shall
encumber any Material Intellectual Property.

 

SECTION 6.02               Fundamental Changes.  (a)  The Borrower will not, and
will not permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of the assets of the Loan Parties,
taken as a whole, or of the Borrower and its Subsidiaries taken as a whole (in
each case, whether now owned or hereafter acquired),

 

49

--------------------------------------------------------------------------------


 

or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Subsidiary may merge into any
Subsidiary in a transaction in which the surviving entity is a Subsidiary,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to any Subsidiary, (iv) any Subsidiary may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders.

 

(b)           The Borrower will not, and will not permit any of its Subsidiaries
to, engage to any material extent in any business other than businesses of the
type conducted by the Borrower and its Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

 

SECTION 6.03               [RESERVED].

 

SECTION 6.04               Financial Covenant; Leverage.  The Borrower will not
permit the ratio of (i) Consolidated Total Debt of the Borrower as of the last
day of any fiscal quarter to (ii) Consolidated EBITDA of the Borrower for the
last four fiscal quarters ending on the last day of such fiscal quarter to be
greater than 3.00 to 1:00.

 

SECTION 6.05               Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the Borrower or such Subsidiary
than could be obtained on an arm’s-length basis from unrelated third parties,
(b) compensation to employees, officers, directors or consultants in the
ordinary course of business and reimbursement of directors’ and officers’
expenses and payment of directors’ and officers’ indemnities, (c) transactions
between or among the Borrower and any Subsidiary or between or among
Subsidiaries and (d) pursuant to a contract or agreement for the sharing or
allocation of Taxes.

 

SECTION 6.06               Restrictive Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower or any other Subsidiary or to guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement and any refinancing or replacement in whole or in part of the
facilities thereunder, (ii) the foregoing shall not apply to restrictions and
conditions existing on the Closing Date identified on Schedule 6.06 delivered on
or prior to the Closing Date (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition) or at the time any Subsidiary becomes a Subsidiary of the Borrower,
so long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Borrower, (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold, (iv) clause (a) of
the foregoing shall not apply to restrictions or conditions imposed by any
agreement relating to (x) secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness or to any agreement evidencing Indebtedness if such
restriction is no more restrictive than the provisions of Section 6.01 of this
Agreement or (y) any other Indebtedness as long as such restrictions or
conditions permit Liens if such other Indebtedness is secured equally and
ratably with the Obligations

 

50

--------------------------------------------------------------------------------


 

arising under this Agreement and obligations of the Guarantors under the
Guaranty, (v) the foregoing shall not apply to customary anti-assignment
provisions in contracts restricting the assignment thereof (including customary
provisions in leases restricting assignability or subleasing), (vii) the
foregoing shall not apply to restrictions under any documents relating to the
formation of any non-wholly-owned Subsidiary, (viii) clause (a) of the foregoing
shall not apply in the case of any Subsidiary of the Borrower that is not a
Guarantor, to restrictions or conditions imposed by any agreement evidencing
Indebtedness that is permitted by Section 6.07 of this Agreement and (ix) the
foregoing shall not apply to licenses or contracts which by the terms of such
licenses and contracts prohibits the granting of Liens on the rights contained
therein.

 

SECTION 6.07               Subsidiary Indebtedness.  The Borrower will not
permit the aggregate principal amount of Indebtedness of Subsidiaries that are
not Guarantors (excluding any Indebtedness of such Subsidiary owed to the
Borrower or another Subsidiary, but including any Guarantee by such Subsidiary
of Indebtedness of the Borrower) at any time to exceed (together with all
secured obligations permitted pursuant to Section 6.01(f)) 15% of the
Consolidated Net Tangible Assets of the Borrower as of such date; provided
however, that nothing in this Section 6.07 shall prohibit intercompany
Indebtedness of Subsidiaries to the extent outstanding prior to the Closing
Date.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)           the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

 

(b)           the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) Business Days;

 

(c)           any representation or warranty made or deemed made by or on behalf
of the Borrower or any other Loan Party that is a Material Subsidiary in or in
connection with this Agreement or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any amendment or modification hereof or waiver hereunder, shall
prove to have been incorrect in any material respect when made or deemed made;

 

(d)           the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Sections 5.02(a), 5.03 (with respect to the
Borrower’s existence) or 5.08 or in Article VI;

 

(e)           the Borrower or any other Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in clause (a), (b) or (d) of this Article) or the other
Loan Documents, and such failure shall continue unremedied for a period of
thirty (30) days after the earlier of (i) the day a Financial Officer of the
Borrower first has knowledge of such failure and (ii) the Administrative Agent
giving notice thereof to the Borrower (which notice will be given at the request
of any Lender);

 

51

--------------------------------------------------------------------------------


 

(f)            the Borrower or any Material Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
and such failure shall continue after any applicable grace period;

 

(g)           any default occurs in respect of any Material Indebtedness that
results in such Material Indebtedness becoming due prior to its scheduled
maturity or that enables or permits (with or without the giving of notice, the
lapse of time or both) the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity;

 

(h)           an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)            the Borrower or any Material Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Material Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)            the Borrower or any Material Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

(k)           one or more judgments for the payment of money in an aggregate
amount in excess of the Minimum Threshold (to the extent not covered by
independent third-party insurance (other than standard deductibles) as to which
the insurer has been notified of such judgment and has not denied coverage
thereof) shall be entered against the Borrower or any Material Subsidiary and
the same shall remain undischarged for a period of forty-five (45) consecutive
days (or sixty (60) consecutive days in the case of judgments rendered in
jurisdictions outside of the United States of America and the District of
Columbia) during which execution shall not be effectively stayed, or any action
shall be legally taken by a judgment creditor to attach or levy upon any assets
of the Borrower or such Material Subsidiary to enforce any such judgment;

 

(l)            an ERISA Event shall have occurred that results in liability of
the Borrower or any Material Subsidiary in an aggregate amount which could
reasonably be expected to have a Material Adverse Effect;

 

(m)          a Change in Control shall occur; or

 

(n)           the Guaranty shall cease to be valid and enforceable against any
Guarantor, or any Loan Party shall so assert in writing;

 

52

--------------------------------------------------------------------------------


 

then, and during the continuance of any Event of Default (other than an event
with respect to the Borrower described in clauses (h) or (i) of this Article),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Required Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times:  (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any Event of
Default with respect to the Borrower described in clause (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.

 

ARTICLE VIII

 

The Administrative Agent; the Agents

 

SECTION 8.01               The Administrative Agent; the Agents.  (a)  Each of
the Lenders and each Issuing Bank hereby irrevocably appoints the Administrative
Agent as its agent and authorizes the Administrative Agent to take such actions
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof and of the other Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

 

(b)           The bank serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and such
bank and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

(c)           The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. 
Without limiting the generality of the foregoing (a) the Administrative Agent
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) the Administrative Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby and in the other Loan Documents that the Administrative
Agent is required to exercise in writing as directed by the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered

 

53

--------------------------------------------------------------------------------


 

hereunder or in connection herewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

(d)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

(e)           The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties.  The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the revolving
credit facility provided for herein as well as activities as Administrative
Agent.

 

(f)            Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Banks and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
subject to the consent of the Borrower (unless an Event of Default under clauses
(a), (b), (h) or (i) of Article VII has occurred and is continuing), to appoint
a successor.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within sixty (60) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

 

(g)           Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any related agreement or any document furnished hereunder or thereunder.

 

54

--------------------------------------------------------------------------------


 

(h)           Anything herein to the contrary notwithstanding, none of the
Agents or the Bookrunners listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in their capacity, as applicable, as Agent, the Swingline
Lender, a Lender or any Issuing Bank hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01               Notices.  (a)  Except in the case of notices and
other communications expressly permitted to be given by telephone (and subject
to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile or, to the
extent provided in paragraph (b) below, facsimile or electronic mail, as
follows:

 

(i)            if to the Borrower, to it at Dr Pepper Snapple Group, Inc. 5301
Legacy Drive, Plano, Texas 75024, Attention of Lisa Papageorge, Treasurer
(Facsimile No. 972-673-5358; Email: lisa.papageorge@dpsg.com), with a copy to
Martin M. Ellen, Executive Vice President and Chief Financial Officer (Facsimile
No. 972-673-7879; Email: martin.ellen@dpsg.com);

 

(ii)           if to the Administrative Agent, to JPMorgan Chase Bank, 500
Stanton Christiana Road, Ops Building 2, 3rd Floor, Newark, DE 19713, Attention
of Jaquel Saunders (Facsimile No. (302) 634-4712; Email:
deal.management.team@jpmchase.com), with a copy to JPMorgan Chase Bank, 383
Madison Avenue, 24th Floor, New York 10179, Attention of Tony Wong (Facsimile
No. (212) 270-5127; Email: tony.x.wong@jpmorgan.com);

 

(iii)          if to JPMCB as Issuing Bank, to JPMorgan Chase Bank, 383 Madison
Avenue, 24th Floor, New York 10179, Attention of Tony Wong (Facsimile No. (212)
270-5127; Email: tony.x.wong@jpmorgan.com);

 

(iv)          if to the Swingline Lender, to JPMorgan Chase Bank, JPMorgan Chase
Bank, 383 Madison Avenue, 24th Floor, New York 10179, Attention of Tony Wong
(Facsimile No. (212) 270-5127; Email: tony.x.wong@jpmorgan.com); and

 

(v)           if to any other Lender, to it at its address (or facsimile number
or electronic mail address) set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent, an
Issuing Bank or the Borrower may, in its discretion, agree to accept notices and
other communications to it hereunder by facsimile or electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.  All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

55

--------------------------------------------------------------------------------


 

(d)           NONE OF THE ADMINISTRATIVE AGENT, THE BOOKRUNNERS, THE ISSUING
BANKS, ANY OF THE LENDERS, OR ANY RELATED PARTY OF ANY OF THE FOREGOING PERSONS
OR ANY OF THEIR OFFICERS, DIRECTORS, PARTNERS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, THE “AGENT PARTIES”) SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND EACH SUCH
PARTY EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN SUCH
TELECOMMUNICATIONS, ELECTRONIC OR OTHER INFORMATION TRANSMISSION SYSTEMS OR
THEREBY, EXCEPT TO THE EXTENT ARISING FROM THE BAD FAITH, GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH PARTY, OR THE MATERIAL BREACH BY SUCH PARTY OF
SECTION 9.12, IN EACH CASE IN THE USE OF SUCH SYSTEMS, AS DETERMINED BY A FINAL,
NON- APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION.  NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING WITHOUT LIMITATION, ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR CODE DEFECTS IS MADE BY THE
AGENT PARTIES IN CONNECTION WITH SUCH TELECOMMUNICATIONS, ELECTRONIC OR OTHER
INFORMATION TRANSMISSION SYSTEMS.

 

SECTION 9.02               Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Banks and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)           Neither this Agreement nor any other Loan Document nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Borrower and the Required
Lenders or by the Borrower and the Administrative Agent with the consent of the
Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone the scheduled date of
payment of the principal amount of any Loan or LC Disbursement, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby,
(iv) change Section 2.17(b) or (c) in a manner that would alter the pro rata
sharing of payments required thereby, without the written consent of each
Lender, (v) change any of the provisions of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender or (vi) release all or substantially all of the

 

56

--------------------------------------------------------------------------------


 

Guarantors (other than in accordance with Section 9.16) without the written
consent of each Lender; provided further that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Issuing Banks or the Swingline Lender hereunder without the prior written
consent of the Administrative Agent, the Issuing Banks or the Swingline Lender,
as the case may be.

 

(c)           Notwithstanding the foregoing, the Administrative Agent, with the
prior written consent of the Borrower, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, inconsistency or defect or correct any
typographical error or other error in any Loan Document and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

 

SECTION 9.03               Expenses; Indemnity; Damage Waiver.  (a)  The
Borrower shall pay (i) all reasonable and documented out-of-pocket expenses
(including due diligence expenses, syndication expenses, consultant’s fees and
expenses, travel expenses, and reasonable fees, charges and disbursements of one
counsel and if reasonably required by the Administrative Agent, local counsel or
specialist counsel, and, if counsel for the Administrative Agent determines in
good faith that there is a conflict of interest that requires separate
representation for any Agent, any Bookrunner, any Issuing Bank or any Lender,
one additional counsel for each Person subject to such conflict of interest)
incurred by the Bookrunners, the Administrative Agent, and their respective
Affiliates, in connection with the syndication of the credit facilities provided
for herein, the preparation and administration of this Agreement or any
amendments, modifications or waivers of the provisions hereof (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable and documented out-of-pocket expenses incurred by each Issuing Bank
in connection with the issuance, amendment, renewal or extension of any Letter
of Credit or any demand for payment thereunder and (iii) all reasonable and
documented out-of-pocket expenses incurred by any Agent, the Bookrunners, any
Issuing Bank or any Lender, including the fees, charges and disbursements of any
counsel for the Administrative Agent, the Bookrunners, any Issuing Bank or any
Lender in connection with the enforcement or protection of its rights (A) in
connection with this Agreement, including its rights under this Section, or
(B) in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Borrower shall indemnify the Administrative Agent, the
Bookrunners, each Issuing Bank and each Lender, and each Related Party of any of
the foregoing Persons (each such Person being called an “Indemnitee”) against,
and hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross

 

57

--------------------------------------------------------------------------------


 

negligence or willful misconduct of such Indemnitee or the material breach by
such Indemnitee of the express terms of this Agreement.  To the extent that the
undertakings to defend, indemnify, pay and hold harmless as set forth in this
Section 9.03(b) may be unenforceable in whole or in part because they are
violative of any law or public policy, the Borrower shall contribute the maximum
portion that it is permitted to pay and satisfy under applicable law to the
payment and satisfaction of all such losses, claims, damages, liabilities and
related expenses incurred by the Indemnitees or any of them. This
Section 9.03(b) shall not apply with respect to Taxes.

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Bookrunners, any Issuing Bank
or the Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the Bookrunners, such
Issuing Bank or the Swingline Lender, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (i) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Bookrunners, such Issuing Bank or the
Swingline Lender in its capacity as such and (ii) no such payment shall release
any of the Borrower’s indemnity or reimbursement obligations under the Loan
Documents.

 

(d)           To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, and each Indemnitee
shall not assert, and hereby waives, any claim against the Borrower, in each
case on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof; provided that nothing contained in this
paragraph shall limit the Borrower’s obligations set forth in this Section 9.03.

 

SECTION 9.04               Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of an Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)           (i)            Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than
(i) the Borrower and its Subsidiaries, (ii) natural persons and investment
vehicles of natural persons and (iii) any Defaulting Lender or any Subsidiary of
a Defaulting Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld) of:

 

(A)          the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within fifteen (15) Business Days after
having

 

58

--------------------------------------------------------------------------------


 

received a written request for its consent to such proposed assignment; provided
further that no consent of the Borrower shall be required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee;

 

(B)           the Administrative Agent, provided that no consent of the
Administrative Agent shall be required for an assignment of any Commitment to an
assignee that is a Lender with a Commitment immediately prior to giving effect
to such assignment; and

 

(C)           in the case of an assignment of any Commitment, each Issuing Bank;
and

 

(D)          in the case of an assignment of any Commitment, the Swingline
Lender.

 

(ii)           Assignments shall be subject to the following additional
conditions:

 

(A)          except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if an Event of Default has
occurred and is continuing;

 

(B)           each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement, provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans or to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

 

(D)          the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and any of
its Subsidiaries, and their related parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

 

59

--------------------------------------------------------------------------------


 

For the purposes of this Section 9.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to
paragraph (b) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03 to the extent that any claim
thereunder relates to an event arising prior to such assignment.  Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.

 

(iv)          The Administrative Agent, acting for this purpose as an agent of
the Borrower, shall maintain at one of its offices in the United States a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements and any interest thereon
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Banks and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement. 
The Register shall be available for inspection by the Borrower, any Issuing Bank
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

(v)           Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.04(c),
2.05(d) or (e), 2.06(b), 2.17(d) or 9.03(c), the Administrative Agent shall have
no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)           (i)            Any Lender may, without the consent of the
Borrower, the Administrative Agent, any Issuing Bank or the Swingline Lender,
sell participations to one or more banks or other entities (a “Participant”)
(other than (i) the Borrower and its Subsidiaries, (ii) natural persons and

 

60

--------------------------------------------------------------------------------


 

investment vehicles of natural persons and (iii) any Defaulting Lender or any
Subsidiary of a Defaulting Lender) in all or a portion of such Lender’s rights
and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant.  Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 (subject to the requirements and
limitations therein, including the requirements under Section 2.16(e), it being
understood that the documentation required under Section 2.16(e) shall be
delivered to the participating Lender) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant agrees to be subject to the provisions
of Sections 2.17 and 2.18 as if it were an assignee under paragraph (b) of this
Section. Each Lender that sells a participation agrees, at the Borrower’s
request and expense, to use reasonable efforts to cooperate with the Borrower to
effectuate the provisions of Section 2.18(b) with respect to any Participant.

 

(ii)           A Participant shall not be entitled to receive any greater
payment under Section 2.14 or 2.16 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless (x) the sale of the participation to such Participant is made with the
Borrower’s prior written consent or (y) such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation.  A Participant that would be a Foreign Lender if
it were a Lender shall not be entitled to the benefits of Section 2.16 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender and in any event shall not be
entitled to any greater payment than the applicable Lender that sold such
participation to such Participant would have been entitled to receive.  Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans, Letters of
Credit or its other obligations under any Loan Document) except to the extent
that such disclosure is necessary to establish that such Commitment, Loan,
Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

61

--------------------------------------------------------------------------------


 

(d)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05               Survival.  All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated.  The provisions of Sections 2.14, 2.15, 2.16 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement of any provision hereof.

 

SECTION 9.06               Counterparts; Integration; Effectiveness.  This
Agreement may be executed in one or more counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents and any separate letter agreements with
respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  This Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07               Severability.  Any provision of this Agreement held
to be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08               Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender to the extent then due and
owing, irrespective of whether or not such Lender shall have made any demand
under this Agreement.  Each Lender agrees to notify the Borrower promptly of its
exercise of any rights under this Section, but the failure to provide such
notice shall not otherwise limit its rights under this Section or result in any

 

62

--------------------------------------------------------------------------------


 

liability to such Lender.  The rights of each Lender under this Section are in
addition to other rights and remedies (including other rights of setoff) which
such Lender may have.

 

SECTION 9.09               Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement and any claim or controversy arising hereunder or
related hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

 

(b)           Each party hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.

 

(c)           Each party hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

(d)           Each party to this Agreement irrevocably consents to service of
process at the address provided for Section 9.01.  Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

 

SECTION 9.10               WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11               Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12               Confidentiality.  (a)  Each of the Administrative
Agent, the Agents, the Bookrunners, the Issuing Banks and the Lenders (each, a
“Disclosing Party”) agrees to maintain the confidentiality of the Information
(as defined below) in accordance with such Person’s customary procedures for
handling confidential information of such nature), except that Information may
be disclosed (i) to Related Parties of such Disclosing Party, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the

 

63

--------------------------------------------------------------------------------


 

confidential nature of such Information and instructed to keep such Information
confidential), (ii) upon the request or demand of any regulatory authority
having jurisdiction over such Disclosing Party or its Affiliates (in which case
such Disclosing Party shall, except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority (x) promptly notify the Borrower,
in advance, to the extent permitted by law and (y) so furnish only that portion
of such information which the applicable Disclosing Party is legally required to
disclose), (iii)  in any legal, judicial, administrative proceeding or other
compulsory process or as required by applicable law or regulations (in which
case such Disclosing Party shall (x) promptly notify the Borrower, in advance,
to the extent permitted by law and (y) so furnish only that portion of such
information which the applicable Disclosing Party is legally required to
disclose), (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions no less restrictive than those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) any
actual or prospective counterparty (or its advisors) to any swap or derivative
transaction relating to the Borrower and its obligations, (viii) with the
consent of the Borrower or (vii) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to any Disclosing Party from a source other than the
Borrower or any of its Related Parties not known by such Disclosing Party to be
disclosed by such source in breach of any legal or contractual obligation to the
Borrower or any of its Related Parties.  In addition, each Disclosing Party may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers in connection with the administration and management of this
Agreement and the other Loan Documents; provided that, no such Disclosing Party
shall disclose the identity of the Borrower.  For the purposes of this Section,
“Information” means all information that is made available to any Disclosing
Party by or on behalf of the Borrower or any of its Related Parties in
connection with this Agreement and the transactions contemplated hereby, other
than any such information that is available to such Disclosing Party on a
non-confidential basis prior to disclosure by the Borrower or any of its Related
Parties, excluding any information which, to such Disclosing Party’s actual
knowledge, has been disclosed by the source of such information in violation of
a duty of confidentiality to the Borrower or any of its Affiliates.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
SUBSIDIARIES, AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. 
ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT
THAT

 

64

--------------------------------------------------------------------------------


 

IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO
MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

SECTION 9.13               Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14               Patriot Act.  Each Lender subject to the Patriot Act
hereby notifies the Borrower and each Guarantor that, pursuant to Section 326 of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and each Guarantor, including the name and address of
the Borrower and each Guarantor and other information that will allow such
Lender to identify the Borrower and each Guarantor in accordance with the
Patriot Act.

 

SECTION 9.15               No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that: (i) (A) the
arranging and other services regarding this Agreement provided by the
Administrative Agent and the Bookrunners are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent and the Bookrunners, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Administrative Agent, the Bookrunners and the Lenders is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for the Borrower or any of its Affiliates, or any other Person,
(B) irrespective of whether any Lender, any Bookrunner, the Administrative Agent
or any of their Affiliates has advised or is advising the Borrower on other
matters, the Borrower shall not claim any such fiduciary, advisory or agency
relationship or services and the Borrower acknowledges that none of the
Administrative Agent, any Lender, any Bookrunner or any of their Affiliates owes
a fiduciary or similar duty to the Borrower in connection with the Transactions
or the process leading thereto and; and (iii) the Administrative Agent, the
Lenders and the Bookrunners and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Agent nor any Bookrunner or Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates.

 

SECTION 9.16               Release of Guarantors.  (a) Notwithstanding anything
to the contrary contained herein or in any other Loan Document), upon request of
the Borrower in connection with (i) any disposition of a Subsidiary that is a
Guarantor, so long as such disposition is not prohibited by the Loan Documents
and after giving effect thereto such Subsidiary is no longer a Subsidiary, or
(ii) a Subsidiary becoming an Excluded Subsidiary (including by being designated
in writing by the Borrower

 

65

--------------------------------------------------------------------------------


 

as an “Immaterial Subsidiary” in accordance with the terms of this Agreement) as
permitted by the Loan Documents, the Administrative Agent shall (without notice
to, or vote or consent of, any Lender) take such actions as shall be required to
release such Subsidiary as a Guarantor under the Loan Documents.

 

(b)           Notwithstanding anything to the contrary contained herein or any
other Loan Document, when the principal and interest with respect to all Loans
and all other monetary payment Obligations which are then due and payable have
been paid in full and all Commitments and Letters of Credit have terminated or
expired (or cash collateral has been provided, or other satisfactory
arrangements have been made, with respect thereto pursuant to Section 2.05(c)),
upon request of the Borrower, the Administrative Agent shall (without notice to,
or vote or consent of, any Lender) take such actions as shall be required to
release all guarantee obligations under any Loan Document of any Guarantor.  Any
such release of guarantee obligations shall be deemed subject to the provision
that such guarantee obligations shall be reinstated if within 180 days after
such release (or such longer period under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
during which any payment in respect of the Obligations guaranteed thereby can be
annulled, avoided, set aside, rescinded, invalidated, declared to be fraudulent
or preferential or otherwise required to be refunded or repaid) any portion of
any payment in respect of the Obligations guaranteed thereby shall be rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payment had
not been made; provided, however, that any such reinstated guarantee shall be
released immediately upon the Obligations being indefeasibly paid in full.

 

[SIGNATURE PAGES FOLLOW]

 

66

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

DR PEPPER SNAPPLE GROUP, INC.,

 

as Borrower

 

 

 

 

 

By 

 

/s/ Martin M. Ellen

 

 

Name:

Martin M. Ellen

 

 

Title:

Executive Vice President & Chief

 

 

 

Financial Officer

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender, as an Issuing
Bank, as Swingline Lender and as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Tony Wong

 

 

Name:

Tony Wong

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as a Syndication Agent and as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ David L. Catherall

 

 

Name:

David L. Catherall

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK SECURITIES INC., as a Syndication Agent, as a Joint Lead Arranger
and as a Joint Bookrunner

 

 

 

 

 

 

 

 

 

By 

 

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By 

 

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Branch Banking and Trust Company, as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Sarah Bryson

 

 

Name:

Sarah Bryson

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch, as a Co-Documentation Agent and as a
Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Karl Studer

 

 

Name:

Karl Studer

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By 

 

/s/ Stephan Brechtbuehl

 

 

Name:

Stephan Brechtbuehl

 

 

Title:

Assistant Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

HSBC Bank USA, N.A., as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Sarah S. Knudsen

 

 

Name:

Sarah S. Knudsen

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as a Co-Documentation Agent

 

 

 

 

 

 

 

 

 

By 

 

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Vice President

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS SECURITIES LLC, as a Co-Documentation Agent

 

 

 

 

 

 

 

 

 

By 

 

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

By 

 

/s/ David Urban

 

 

Name:

David Urban

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

 

 

 

 

 

 

U.S. Bank National Association, as a Co-Documentation Agent and as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ James D. Pegues

 

 

Name:

James D. Pegues

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES LLC, as a Joint Lead Arranger and as a Joint Bookrunner

 

 

 

 

 

 

 

 

 

By 

 

/s/ Tony Wong

 

 

Name:

Tony Wong

 

 

Title:

Vice President

 

 

 

 

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as a Joint Lead Arranger and
as a Joint Bookrunner

 

 

 

 

 

 

 

 

 

By 

 

/s/ Wajeeh Faheem

 

 

Name:

Wajeeh Faheem

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Heidi Sandquist

 

 

Name:

Heidi Sandquist

 

 

Title:

Director

 

 

 

 

 

 

 

 

 

By 

 

/s/ Ming K. Chu

 

 

Name:

Ming K. Chu

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

MORGAN STANLEY BANK, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Kelly Chin

 

 

Name:

Kelly Chin

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

UBS LOAN FINANCE LLC, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Irja R. Otsa

 

 

Name:

Irja R. Otsa

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

By 

 

/s/ David Urban

 

 

Name:

David Urban

 

 

Title:

Associate Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Barclays Bank PLC, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Vanessa Kurbatskiy

 

 

Name:

Vanessa Kurbatskiy

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Robert M. Mandula

 

 

Name:

Robert Mandula

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By 

 

/s/ D. Shane Bownds

 

 

Name:

D. Shane Bownds

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

 

 

 

Goldman Sachs Bank USA, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Mark Walton

 

 

Name:

Mark Walton

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

THE NORTHERN TRUST COMPANY, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Morgan A. Lyons

 

 

Name:

Morgan A. Lyons

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

BOKF, N.A. dba Bank of Texas, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Alan R. Morris

 

 

Name:

Alan R. Morris

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Capital Farm Credit, PCA, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Phil Peabody

 

 

Name:

Phil Peabody

 

 

Title:

Agribusiness Relationship Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

GreenStone Farm Credit Services, ACA/FLCA, as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Alfred S. Compton, Jr.

 

 

Name:

Alfred S. Compton, Jr.

 

 

Title:

SVP/Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

 

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Thomas Danielson

 

 

Name:

Thomas Danielson

 

 

Title:

Authorized Signatory

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A., as a Lender

 

 

 

 

 

 

 

 

 

By 

 

/s/ Reginald M. Goldsmith III

 

 

Name:

Reginald M. Goldsmith III

 

 

Title:

Managing Director

 

 

 

 

 

[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

--------------------------------------------------------------------------------